Exhibit 10.1


$750,000,000


CREDIT AGREEMENT

Dated as of June 29, 2006

among

PLUM CREEK TIMBERLANDS, L.P.,
as the Borrower,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,

SUNTRUST BANK,
as Syndication Agent,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., SEATTLE BRANCH,


NORTHWEST FARM CREDIT SERVICES, PCA,


COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Documentation Agents,


THE OTHER LENDERS PARTY HERETO


BANC OF AMERICA SECURITIES LLC,

and

SUNTRUST ROBINSON HUMPHREY,
a division of SunTrust Capital Markets, Inc.
as
Joint Lead Arrangers and Joint Book Managers

--------------------------------------------------------------------------------


TABLE OF CONTENTS

Section Page     ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS   1     1.01
Defined Terms  1     1.02 Other Interpretive Provisions  22     1.03 Accounting
Terms  23     1.04 Rounding   23     1.05 Times of Day  24     1.06 Letter of
Credit Amounts  24              ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS  24     2.01 Committed Loans  24     2.02 Borrowings, Conversions and
Continuations of Committed Loans  24     2.03 Letters of Credit  26     2.04
Swing Line Loans  34     2.05 Prepayments   37     2.06 Termination or Reduction
of Commitments  37     2.07 Repayment of Loans  38     2.08 Interest   38    
2.09 Fees   39     2.10 Computation of Interest and Fees  39     2.11 Evidence
of Debt  40     2.12 Payments Generally; Administrative Agent's Clawback  40    
2.13 Sharing of Payments by Lenders  42     2.14 Increase in Commitments  43    
         ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY  44   3.01 Taxes  
44     3.02 Illegality   46     3.03 Inability to Determine Rates  46     3.04
Increased Costs; Reserves on Eurodollar Rate Loans  47     3.05 Compensation for
Losses  48     3.06 Mitigation Obligations; Replacement of Lenders  49     3.07
Survival   49              ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS  49     4.01 Conditions of Initial Credit Extension  49     4.02
Conditions to all Credit Extensions  51              ARTICLE V. REPRESENTATIONS
AND WARRANTIES  52     5.01 Existence, Qualification and Power; Compliance with
Laws  52     5.02 Authorization; No Contravention  53     5.03 Governmental
Authorization; Other Consents  53     5.04 Binding Effect  53     5.05
Litigation   53     5.06 No Default  54     5.07 ERISA Compliance  54     5.08
Use of Proceeds  55     5.09 Margin Regulations; Investment Company Act  55    
5.10 Ownership of Property; Liens  56     5.11 Taxes   56     5.12 Financial
Statements; No Material Adverse Effect  56     5.13 Environmental Compliance  57
    5.14 No Burdensome Restrictions  57     5.15 Solvency   57     5.16 Labor
Relations  57     5.17 Intellectual Property; Licenses, Etc  58     5.18
Subsidiaries; Equity Interests  58     5.19 Partnership Interest  58     5.20
Insurance   58     5.21 Disclosure   58     5.22 Taxpayer Identification Number 
58              ARTICLE VI. AFFIRMATIVE COVENANTS  59     6.01 Financial
Statements  59     6.02 Certificates; Other Information  60     6.03 Notices  
61     6.04 Preservation of Existence, Etc  63     6.05 Maintenance of
Properties  63     6.06 Maintenance of Insurance  63     6.07 Payment of
Obligations  63     6.08 Compliance with Laws  63     6.09 Books and Records  63
    6.10 Inspection Rights  64     6.11 Environmental Laws  64     6.12 Use of
Proceeds  64              ARTICLE VII. NEGATIVE COVENANTS  64     7.01 Liens  
64     7.02 Fundamental Changes  66     7.03 Dispositions of Timberlands  66    
7.04 Acquisitions   67     7.05 Restricted Subsidiary Indebtedness  67     7.06
Transactions with Affiliates  68     7.07 Use of Proceeds  68     7.08 Sale of
Stock and Indebtedness of Restricted Subsidiaries  68     7.09 Burdensome
Agreements  68     7.10 Compliance with ERISA  69     7.11 Sale and Leaseback 
69     7.12 Restricted Payments  69     7.13 Change in Nature of Business  69  
  7.14 Issuance of Stock by Restricted Subsidiaries  69     7.15 Amendments   70
    7.16 Interest Coverage Ratio  70     7.17 Maximum Leverage Ratio  70      
       ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES  70     8.01 Events of
Default  70     8.02 Remedies Upon Event of Default  73     8.03 Application of
Funds  73              ARTICLE IX. ADMINISTRATIVE AGENT  74     9.01 Appointment
and Authority  74     9.02 Rights as a Lender  74     9.03 Exculpatory
Provisions  74     9.04 Reliance by Administrative Agent  75     9.05 Delegation
of Duties  76     9.06 Resignation of Administrative Agent  76     9.07
Non-Reliance on Administrative Agent and Other Lenders  77     9.08 No Other
Duties, Etc  77     9.09 Administrative Agent May File Proofs of Claim  77      
       ARTICLE X. MISCELLANEOUS  78     10.01 Amendments, Etc.  78     10.02
Notices; Effectiveness; Electronic Communication  79     10.03 No Waiver;
Cumulative Remedies  81     10.04 Expenses; Indemnity; Damage Waiver  81    
10.05 Payments Set Aside  83     10.06 Successors and Assigns  83     10.07
Treatment of Certain Information; Confidentiality  88     10.08 Right of Setoff 
89     10.09 Interest Rate Limitation  89     10.10; Counterparts; Integration;
Effectiveness  89     10.11 Survival of Representations and Warranties  90    
10.12 Severability    90     10.13 Replacement of Lenders  90     10.14
Governing Law; Jurisdiction; Etc  91     10.15 Waiver of Jury Trial  92    
10.16 No Advisory or Fiduciary Responsibility  92     10.17 USA PATRIOT Act
Notice  93     10.18 Automatic Debits of Fees  93     10.19 Time of the Essence 
93                SIGNATURES    S-1            


SCHEDULES

1.01 Existing Letters of Credit     2.01 Commitments and Applicable Percentages 
  5.07 ERISA Matters    5.13 Environmental Matters    5.18 Subsidiaries; Other
Equity Investments    7.01 Existing Liens    7.05 Existing Subsidiary
Indebtedness    10.02 Administrative Agent's Office; Certain Addresses for
Notices    10.06 Processing and Recordation Fees 


EXHIBITS

Form of   A  Committed Loan Notice/Repayment Notice     B  Swing Line Loan
Notice    C  Note    D  Compliance Certificate    E  Assignment and Assumption 
  F  Opinion Matters 

--------------------------------------------------------------------------------


CREDIT AGREEMENT

        This CREDIT AGREEMENT (this “Agreement”) is entered into as of June 29,
2006, among PLUM CREEK TIMBERLANDS, L.P., a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

        The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

        In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

        1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:

        “Acquisition” means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person (other than a Person that is a Subsidiary of the Borrower),
(b) the acquisition of in excess of 50% of the capital stock, partnership
interests, membership interests or equity of any Person, or otherwise causing
any Person to become a Subsidiary, or (c) a merger or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary of the
Borrower or, if the acquired Person is a Subsidiary of the Borrower, the
Borrower).

        “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

        “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.

        “Administrative Questionnaire” means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        “Agent/BAS Fee Letter” means the letter agreement, dated June 5, 2006,
among the Borrower, BAS and the Administrative Agent.

        “Aggregate Commitments” means the Commitments of all the Lenders.

        “Agreement”means this Credit Agreement.

        “Applicable Percentage” means with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Commitments represented by such Lender’s Commitment at such time. If the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

        “Applicable Rate” means, from time to time, the following percentages
per annum, based upon the Debt Rating as set forth below:

Applicable Rate Pricing
Level

--------------------------------------------------------------------------------

Debt Ratings
S&P/Moody's

--------------------------------------------------------------------------------

Facility Fee

--------------------------------------------------------------------------------

Eurodollar
Rate +
Letters of
Credit

--------------------------------------------------------------------------------

Base Rate +

--------------------------------------------------------------------------------

   1  = BBB+ or Baa1       0.080%     0.270%     0.000%      2  = BBB or Baa2  
  0.100%     0.350%     0.000%      3  = BBB- or Baa3     0.125%     0.425%    
0.000%      4  = BB+ or Ba1     0.175%     0.575%     0.000%      5  < BB+ or
Ba1       0.250%  . 1.000%     0.000%  

        “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 5 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; (c) if the
Borrower has only one Debt Rating, the Pricing Level that is one level lower
than that of such Debt Rating shall apply; and (d) if the Borrower does not have
any Debt Rating, Pricing Level 5 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vi).
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, in the case of an
upgrade, during the period commencing on the date of delivery by the Borrower to
the Administrative Agent of notice thereof pursuant to Section 6.03(i) and
ending on the date immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

        “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

        “Arrangers” means BAS and STRH.

        “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.

        “Assignment and Assumption” means an Assignment and Assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

        “Assumption Agreement” means, with respect to any Restricted Subsidiary,
an agreement pursuant to which such Restricted Subsidiary assumes, jointly and
severally, a portion of Indebtedness for borrowed money of the Borrower.

        “Attributable Indebtedness” means, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

        “Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries for the fiscal year ended December
31, 2005, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

        “Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

        “Bank of America” means Bank of America, N.A. and its successors.

        “Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978
(11 U.S.C. § 101, et seq.).

        “BAS” means Banc of America Securities LLC, in its capacity as joint
lead arranger and joint book manager.

        “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate.” The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

        “Base Rate Committed Loan” means a Committed Loan that is a Base Rate
Loan.

        “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

        “Borrower” has the meaning specified in the introductory paragraph
hereto.

        “Borrower Materials” has the meaning specified in Section 6.02.

        “Borrower’s Knowledge” or “Knowledge of the Borrower” means the actual
knowledge of any person holding any of the following offices as of the date of
determination: (a) President, Chief Executive Officer, any Executive Vice
President, Chief Financial Officer, General Counsel, Secretary, Vice
President-Human Resources, and Environmental Engineer, and any successor to
those offices, such persons being the principal persons employed by the Borrower
ultimately responsible for environmental operations and compliance, ERISA and
legal matters relating to the Borrower or (b) the Treasurer or any other person
having the primary responsibility for the day-to-day administration of, and
dealings with the Administrative Agent and the Lenders in connection with, this
Agreement.

        “Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as
the context may require.

        “Business Day” means any day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the Laws of, or are in
fact closed in, the state where the Administrative Agent’s Office is located
and, if such day relates to any Eurodollar Rate Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.

        “Cash Collateralize” has the meaning specified in Section 2.03(g).

        “Change in Law” means the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

        “Change of Control” means, with respect to any Person, an event or
series of events by which:

          (a)        any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Equity Interests that such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time (such right, an “option right”)), directly or indirectly, of 30% or more
of the Equity Interests of such Person entitled to vote for members of the board
of directors or equivalent governing body of such Person on a fully-diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


          (b)        during any period of 12 consecutive months, a majority of
the members of the board of directors or other equivalent governing body of such
Person cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or


          (c)        any Person or two or more Persons acting in concert shall
have acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 30% or more of the
combined voting power of such securities.


        “Closing Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

        “Code” means the Internal Revenue Code of 1986.

        “Collateral” means credit support provided in any timber installment
note transaction.

        “Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

        “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to Section
2.01.

        “Committed Loan” has the meaning specified in Section 2.01.

        “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b)
a conversion of Committed Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

        “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.

        “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its Property is bound.

        “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

        “Controlled Group” means the Borrower and all Persons (whether or not
incorporated) under common control or treated as a single employer with the
Borrower pursuant to Section 414(b), (c), (m) or (o) of the Code.

        “Credit Extension” means each of the following: (a) a Borrowing and (b)
an L/C Credit Extension.

        “Debt Rating” has the meaning specified in the definition of “Applicable
Rate.”

        “Debtor Relief Laws” means the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

        “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.

        “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum, and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Rate plus 2% per annum.

        “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

        “Designated Immaterial Subsidiary” means any entity which would
otherwise be a Restricted Subsidiary and which at any time is designated by the
Borrower as a Designated Immaterial Subsidiary, provided that no such
designation of any entity as a Designated Immaterial Subsidiary shall be
effective unless (a) at the time of such designation, such entity does not own
any shares of stock or Indebtedness of any Restricted Subsidiary which is not
simultaneously being designated as a Designated Immaterial Subsidiary, and
(b) immediately after giving effect to such designation, no Event of Default or
Material Default shall have occurred or be continuing, and provided, further,
that if at any time all Designated Immaterial Subsidiaries on a consolidated
basis would be a “significant subsidiary” (assuming the Borrower is the
registrant) within the meaning of Regulation S-X (17 C.F.R. Part 210) the
Borrower shall designate one or more Designated Immaterial Subsidiaries which
are directly owned by the Borrower and its Restricted Subsidiaries as Restricted
Subsidiaries such that the condition in this proviso is no longer applicable and
the entities so designated shall no longer be Designated Immaterial
Subsidiaries. Any entity which has been designated a Designated Immaterial
Subsidiary shall not thereafter become a Restricted Subsidiary except pursuant
to a designation required by the last proviso in the preceding sentence, and any
Designated Immaterial Subsidiary which has been designated a Restricted
Subsidiary pursuant to the last proviso of the preceding sentence shall not
thereafter be redesignated as a Designated Immaterial Subsidiary.

        “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any Property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

        “Dollar” and “$” mean lawful money of the United States.

        “EBITDA” means, for any period, for the Borrower and its Subsidiaries on
a consolidated basis the sum of (a) the net income (or net loss) for such period
(excluding extraordinary gains and extraordinary losses), plus (b) all amounts
treated as expenses for depreciation, depletion and interest and the
amortization of intangibles of any kind to the extent included in the
determination of such net income (or loss), plus (c) the basis of Timberlands
sold, plus (d) all accrued taxes on or measured by income to the extent included
in the determination of such net income (or loss), provided that for purposes of
calculating compliance with Section 7.16, the EBITDA attributable to Property
acquired by the Borrower or any of its Subsidiaries during any period of four
full fiscal quarters shall be included on a pro forma basis for such period of
four fiscal quarters (assuming the consummation of each such acquisition
occurred on the first day of such period of four fiscal quarters).

        “Eligible Assignee” means any Person that meets the requirements to be
an assignee under Section 10.06(b)(iii), (v), (vi) and (vii) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).

        “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from Property,
whether or not owned by such person, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.

        “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

        “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Restricted Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

        “Environmental Permits” has the meaning specified in Section 5.13.

        “Equity Interests” means, with respect to any Person, all of the shares
of capital stock of (or other ownership or profit interests in) such Person, all
of the warrants, options or other rights for the purchase or acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, all of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

        “ERISA” means the Employee Retirement Income Security Act of 1974.

        “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        “ERISA Event” means (a) a Reportable Event with respect to a Qualified
Plan or a Multiemployer Plan; (b) a withdrawal by the Borrower or any ERISA
Affiliate from a Qualified Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Qualified Plan or Multiemployer Plan; (e) a failure by the Borrower or any ERISA
Affiliate to make required contributions to a Qualified Plan or Multiemployer
Plan; (f) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Qualified Plan or Multiemployer Plan; (g) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate; (h) an application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Plan; (i) a non-exempt prohibited transaction occurs with respect to any Plan
for which the Borrower may be directly or indirectly liable; or (j) a violation
of the applicable requirements of Section 404 or 405 of ERISA or the exclusive
benefit rule under Section 401(a) of the Code by any fiduciary or disqualified
person with respect to any Plan for which the Borrower may be directly or
indirectly liable.

        “Eurodollar Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

        “Eurodollar Rate Loan” means a Committed Loan that bears interest at a
rate based on the Eurodollar Rate.

        “Event of Default” has the meaning specified in Section 8.01.

        “Exchange Act” means the Securities Exchange Act of 1934.

        “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 10.13), any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 3.01(e) to establish a complete exemption from United States Federal
withholding tax, except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a).

        “Existing Credit Agreement” means the Credit Agreement, dated as of
January 15, 2004, among the Borrower, Bank of America, as issuing bank,
swingline bank and administrative agent, and the other financial institutions
party thereto.

        “Existing Letters of Credit” means those standby letters of credit
identified on Schedule 1.01.

        “Existing Subsidiary Indebtedness” has the meaning specified in Section
7.05.

        “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

        “Fee Letters” means the Agent/BAS Fee Letter and the SunTrust Fee
Letter.

        “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

        “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

        “Funded Debt” means, without duplication, any Indebtedness, whether
current or long-term, for borrowed money (including Obligations hereunder) and
which Indebtedness bears interest, but excluding Indebtedness (w) of a
Subsidiary to another Subsidiary or to the Borrower, (x) of the Borrower to a
Subsidiary, (y) of the Borrower or its Subsidiaries that is non-recourse to the
Borrower or its Subsidiaries or their respective assets, and (z) of the Borrower
or its Subsidiaries that is secured by Collateral in an amount equal to at least
95% of the outstanding principal balance thereof.

        “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

        “General Partner” means Plum Creek Timber I, L.L.C., a limited liability
company organized and existing under the laws of the State of Delaware, and any
successor managing general partner of the Borrower.

        “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

        “Granting Lender” has the meaning specified in Section 10.06(h).

        “Guarantee” means, as to any Person, any (a) any obligation, contingent
or otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

        “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

          (a)        all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


          (b)        all direct or contingent obligations of such Person arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;


          (c)        net obligations of such Person under any Swap Contract;


          (d)        all obligations of such Person to pay the deferred purchase
price of property or services (other than trade accounts payable in the ordinary
course of business);


          (e)        indebtedness (excluding prepaid interest thereon) secured
by a Lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;


          (f)        capital leases and Synthetic Lease Obligations;


          (g)        all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and


          (h)        all Guarantees of such Person in respect of any of the
foregoing.


        For all purposes hereof, the Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, unless such Indebtedness is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date.

        “Indemnified Taxes” means Taxes other than Excluded Taxes.

        “Indemnitees” has the meaning specified in Section 10.04(b).

        “Information” has the meaning specified in Section 10.07.

        “Interest Coverage Ratio” means, as measured quarterly on the last day
of each fiscal quarter for the four fiscal quarter period then ending, the ratio
of:

          (i)       EBITDA


          to       


          (ii)       the consolidated interest expense (including capitalized
interest) of the Borrower and its Subsidiaries for the four fiscal quarter
period then ending calculated in accordance with GAAP, plus interest expense
that would have been payable during such four fiscal quarters had any
Indebtedness incurred during such period for the purpose of acquiring Property
been incurred at the beginning of such period, based upon the interest rate
applicable to such Indebtedness at the end of such period or, if the interest
rate at the end of such period was a Base Rate, the Eurodollar Rate applicable
to such Indebtedness immediately preceding the end of such period – plus any
applicable margin.

        “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.

        “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date that is one week, two
weeks or one, two, three or six months thereafter, as selected by the Borrower
in its Committed Loan Notice; provided that:

          (i)        any Interest Period that would otherwise end on a day that
is not a Business Day shall be extended to the next succeeding Business Day
unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;


          (ii)        any Interest Period that begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of the calendar month at the end of such Interest Period; and
           


          (iii)        no Interest Period shall extend beyond the Maturity Date.

        “IRS” means the United States Internal Revenue Service.

        “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance).

        “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor
the L/C Issuer and relating to such Letter of Credit.

        “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

        “L/C Advance” means, with respect to each Lender, such Lender’s funding
of its participation in any L/C Borrowing in accordance with its Applicable
Percentage.

        “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Committed Borrowing.

        “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

        “L/C Issuer” means Bank of America in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit hereunder.

        “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

        “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.

        “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.

        “Letter of Credit” means any standby letter of credit issued hereunder
and shall include the Existing Letters of Credit.

        “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.

        “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

        “Letter of Credit Fee” has the meaning specified in Section 2.03(i).

        “Letter of Credit Sublimit” means an amount equal to $100,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.

        “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) but not
including the interest of a lessor under an operating lease.

        “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Swing Line Loan.

        “Loan Documents” means this Agreement, each Note, each Issuer Document,
and all other documents delivered to the Administrative Agent in connection
herewith or therewith, and the Fee Letters.

        “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the FRB.

        “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, any of the operations, business, properties,
liabilities (actual or contingent) or condition (financial or otherwise) of the
Borrower or the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower to perform under any Loan Document and
avoid any Event of Default; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of any Loan Document.

        “Material Default” means any continuing Default as to which a written
notice of such Default (which notice has not been rescinded) shall have been
received by the Borrower, the General Partner or the REIT from the
Administrative Agent or any Lender, or any continuing Event of Default.

        “Maturity Date” means June 29, 2011; provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

        “Maximum Leverage Ratio” means, at any date of determination, a
quotient, expressed as a percentage, the numerator of which shall be the total
Funded Debt of the Borrower and its Subsidiaries on a consolidated basis as of
such date and the denominator of which shall be the net worth of the Borrower
and its Subsidiaries on a consolidated basis plus the total Funded Debt of the
Borrower and its Subsidiaries on a consolidated basis as of such date.

        “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.

        “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

        “Net Proceeds” means proceeds in cash as and when received by the Person
making a sale or disposition of Property, net of: (a) the direct costs relating
to such sale excluding amounts payable to the Borrower, any Affiliate of the
Borrower or any other Person in which the Borrower holds an equity or other
ownership interest, (b) sale, use or other transaction taxes paid or payable as
a result thereof, and (c) amounts required to be applied to repay principal,
interest and prepayment premiums and penalties on Indebtedness secured by a Lien
on the asset which is the subject of such disposition.

        “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

        “Notice of Lien” means any “notice of lien” or similar document intended
to be filed or recorded with any court, registry, recorder’s office, central
filing office or other Governmental Authority for the purpose of evidencing,
creating, perfecting or preserving the priority of a Lien securing obligations
owing to a Governmental Authority.

        “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of the Borrower arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

        “Ordinary Course of Business” means, in respect of any transaction
involving the Borrower or any Subsidiary of the Borrower, the ordinary course of
such Person’s business, as conducted by any such Person in accordance with past
practice and undertaken by such Person in good faith and not for purposes of
evading any covenant or restriction in any Loan Document.

        “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        “Other Taxes” means all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

        “Outstanding Amount” means, without duplication, (i) with respect to
Committed Loans and Swing Line Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Committed Loans and Swing Line Loans, as the case may be,
occurring on such date; and (ii) with respect to any L/C Obligations on any
date, the amount of such L/C Obligations on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

        “Participant” has the meaning specified in Section 10.06(d).

        “Partner Entities” means, collectively, the REIT and the General
Partner.

        “Partner Entities’ Knowledge” or “Knowledge of each of the Partner
Entities” means the actual knowledge of any person holding any of the following
offices as of the date of determination: (a) President, Chief Executive Officer,
any Executive Vice President, Chief Financial Officer, General Counsel,
Secretary, Vice President-Human Resources, and Environmental Engineer, and any
successor to those offices, such persons being the principal persons employed by
any Partner Entity ultimately responsible for environmental operations and
compliance, ERISA and legal matters relating to such Partner Entity or (b) the
Treasurer or any other person having the primary responsibility for the
day-to-day administration of, and dealings with the Administrative Agent and the
Lenders in connection with, this Agreement.

        “PBGC” means the Pension Benefit Guaranty Corporation.

        “PCAOB” means the Public Company Accounting Oversight Board.

        “Permitted Acquisition” means any Acquisition that conforms to the
following requirements: (a) all transactions related to such Acquisition shall
be consummated in all material respects in accordance with applicable Law and
(b) the Borrower shall be in compliance with the financial covenants set forth
in Sections 7.16 and 7.17 on a pro forma basis as of the last day of the fiscal
quarter most recently ended, and immediately prior to, and after giving effect
to, such Acquisition, no Default shall have occurred and be continuing or would
result therefrom.

        “Permitted Lien” has the meaning specified in Section 7.01.

        “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

        “Platform” has the meaning specified in Section 6.02.

        “Plum Creek Manufacturing” means Plum Creek Manufacturing, L.P., a
Delaware limited partnership.

        "Plum Creek Timber I" means Plum Creek Timber I, L.L.C., a limited
liability company organized and existing under the laws of the State of
Delaware.

        “Property” means any estate or interest in any kind of property or
asset, whether real, personal or mixed, and whether tangible or intangible.

        “Qualified Plan” means a pension plan (as defined in Section 3(2) of
ERISA) intended to be tax-qualified under Section 401(a) of the Code and which
any ERISA Affiliate sponsors, maintains, or to which it makes, is making or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding period covering at least five (5) plan years, but
excluding any Multiemployer Plan.

        “Register” has the meaning specified in Section 10.06(c).

        “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.

        “REIT” means Plum Creek Timber Company, Inc., a Delaware corporation.

        “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.

        “Reportable Event” means, as to any Plan, (a) any of the events set
forth in Section 4043(c) of ERISA or the regulations thereunder, other than any
such event for which the 30-day notice requirement under ERISA has been waived
in regulations issued by the PBGC, (b) a withdrawal from a Plan described in
Section 4063 of ERISA, or (c) a cessation of operations described in
Section 4062(e) of ERISA.

        “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

        “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the Aggregate Commitments or, if the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Lenders holding in the
aggregate more than 50% of the Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

        “Requirement of Law” means, as to any Person, any Law applicable to or
binding upon the Person or any of its Property or to which the Person or any of
its Property is subject.

        “Responsible Officer” means the chief executive officer, the president
or any vice president of the REIT acting in its capacity as the sole member of
the General Partner, as general partner of the Borrower, or any other officer
thereof having substantially the same authority and responsibility; or, with
respect to compliance with financial covenants, the chief financial officer or
the treasurer of the REIT acting in its capacity as the sole member of the
General Partner, as general partner of the Borrower, or any other officer having
substantially the same authority and responsibility.

        “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any capital stock or
other Equity Interest of the Borrower or any Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other Equity Interest,
or on account of any return of capital to the Borrower’s stockholders, partners
or members (or the equivalent Person thereof).

        “Restricted Subsidiary” means any Subsidiary other than any Designated
Immaterial Subsidiary.

        "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

        “Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

        “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        “Securities Laws” means the Securities Act of 1933, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB.

        “Solvent” means, as to any Person at any time, that (a) (i) in the case
of a Person that is not a partnership, the fair value of the Property of such
Person is greater than the amount of such Person’s liabilities (including
disputed, contingent and unliquidated liabilities), and (ii) in the case of a
Person that is a partnership, the sum of (A) the fair value of the Property of
such Person plus (B) the sum of the excess of the fair value of each general
partner’s non-partnership Property over such partner’s non-partnership debts
(together, the “Applicable Property”) is greater than the amount of such
Person’s liabilities (including disputed, contingent and unliquidated
liabilities), as such value for purposes of both clauses (i) and (ii) is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code and, in the alternative, for purposes of the Uniform Fraudulent
Transfer Act; (b) the present fair saleable value of the Property of such Person
(or, in the case of a partnership, the Applicable Property for such Person) is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (c) such Person is
able to realize upon its Property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s Property would constitute unreasonably
small capital.

        “STRH” means SunTrust Robinson Humphrey, a division of SunTrust Capital
Markets, Inc., in its capacity as joint lead arranger and joint book manager.

        “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

        “SunTrust” means SunTrust Bank, in its capacity as Syndication Agent.

        “SunTrust Fee Letter” means the letter agreement, dated June 5, 2006,
among the Borrower, STRH and SunTrust.

        “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

        “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

        “Swing Line” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

        “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.

        “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

        “Swing Line Loan” has the meaning specified in Section 2.04(a).

        “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.

        “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.

        “Synthetic Lease Obligation” means the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

        “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

        “Timber” means all crops and trees, timber, whether severed or unsevered
and including standing and down timber, stumps and cut timber, logs, wood chips
and other forest products, whether now located or hereafter planted or growing
in or on the Timberlands or otherwise or now or hereafter removed from the
Timberlands or otherwise for sale or other disposition.

        “Timberlands” means, as of any date of determination, all real property
owned by or leased to the Borrower or any Subsidiary that is suitable for Timber
production or real estate development. For the avoidance of doubt, “Timberlands”
shall exclude property, plant and equipment of the Borrower and its Subsidiaries
associated with their manufacturing activities.

        “Total Assets” means, as of the last day of any fiscal quarter, the
aggregate total assets of the Borrower and its Subsidiaries which would be shown
as assets on a consolidated balance sheet of the Borrower and its Subsidiaries
prepared in accordance with GAAP; provided, however, that the following shall
not be included in Total Assets: (i) amounts properly attributable under GAAP to
goodwill; and (ii) amounts properly attributable under GAAP to the interests of
any Person other than the Borrower and any Subsidiary in any joint venture
arrangement.

        “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

        “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.

        “Unfunded Pension Liabilities” means the excess of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used by the Plan’s
actuaries for funding the Plan pursuant to Section 412 of the Code for the
applicable plan year.

        “United States” and “U.S.” mean the United States of America.

        “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

        1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

          (a)            The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


          (b)            In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”


          (c)            Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


        1.03 Accounting Terms.

          (a)           Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.


          (b)           Changes in GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); providedthat, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.


          (c)           Fiscal Year and Fiscal Quarter. References herein to
“fiscal year”and “fiscal quarter” refer to such fiscal periods of the Borrower.


        1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

        1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to San Francisco, California time (daylight or
standard, as applicable).

        1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

        2.01 Committed Loans. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “Committed
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Committed Borrowing, (i) the Total Outstandings shall
not exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount
of the Committed Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Commitment. Within the limits of each Lender’s Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this Section
2.01. Committed Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

        2.02 Borrowings, Conversions and Continuations of Committed Loans.

          (a)            Each Committed Borrowing, each conversion of Committed
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 9:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Committed Loans, and (ii) on the requested date of any Borrowing of Base Rate
Committed Loans; provided, however, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one or two weeks or
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 12:00 noon, three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 except in the case of Eurodollar Rate Loans with a proposed Interest
Period of one week, in which case the aggregate minimum principal amount shall
be $15,000,000 or, in either case, a whole multiple of $500,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Committed Borrowing, a conversion of Committed Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or continued, (iv) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Committed Loan in a Committed Loan Notice or
if the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Committed Loans shall be made as, or converted
to, Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one week.


          (b)            Following receipt of a Committed Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Committed Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. In the case of a
Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Committed Loan Notice with respect to such
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and second, shall be made available to the Borrower
as provided above.


          (c)            Except as otherwise provided herein, a Eurodollar Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan. During the existence of a Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.


          (d)            The Administrative Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.


          (e)            After giving effect to all Committed Borrowings, all
conversions of Committed Loans from one Type to the other, and all continuations
of Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.


        2.03 Letters of Credit.

          (a)           The Letter of Credit Commitment.


          (i)            Subject to the terms and conditions set forth herein,
(A) the L/C Issuer agrees, in reliance upon the agreements of the Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.


          (ii)            The L/C Issuer shall not issue any Letter of Credit,
if:


          (A)     subject to Section 2.03(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date; or


          (B)     the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.


          (iii)     The L/C Issuer shall not be under any obligation to issue
any Letter of Credit if:


          (A)            any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense (for which the L/C Issuer is not otherwise
compensated hereunder) which was not applicable on the Closing Date and which
the L/C Issuer in good faith deems material to it;


          (B)            the issuance of such Letter of Credit would violate one
or more policies of the L/C Issuer applicable to letters of credit generally;


          (C)            except as otherwise agreed by the Administrative Agent
and the L/C Issuer, such Letter of Credit is in an initial stated amount less
than $100,000;


          (D)            such Letter of Credit is to be denominated in a
currency other than Dollars;


          (E)            such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or


          (F)            a default of any Lender’s obligations to fund under
Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into satisfactory arrangements with
the Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to
such Lender.


          (iv)            The L/C Issuer shall not amend any Letter of Credit if
the L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof.


          (v)            The L/C Issuer shall be under no obligation to amend
any Letter of Credit if (A) the L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.


          (vi)            The L/C Issuer shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.


          (b)           Procedures for Issuance and Amendment of Letters of
Credit; Auto-Extension Letters of Credit.


          (i)                   Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 9:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.


          (ii)            Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the L/C Issuer
has received written notice from any Lender, the Administrative Agent or the
Borrower, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.


          (iii)                   If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.


          (iv)            Promptly after its delivery of any Letter of Credit or
any amendment to a Letter of Credit to an advising bank with respect thereto or
to the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


          (c)           Drawings and Reimbursements; Funding of Participations.


          (i)            Upon receipt from the beneficiary of any Letter of
Credit of any notice of a drawing under such Letter of Credit, the L/C Issuer
shall notify the Borrower and the Administrative Agent thereof. Not later than
10:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice). Any notice given by
the L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.


          (ii)            Each Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Percentage of the Unreimbursed Amount not later than 12:00 noon on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Committed Loan
to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the L/C Issuer.


          (iii)            With respect to any Unreimbursed Amount that is not
fully refinanced by a Committed Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


          (iv)            Until each Lender funds its Committed Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.


          (v)            Each Lender’s obligation to make Committed Loans or L/C
Advances to reimburse the L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.


          (vi)            If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as
the case may be. A certificate of the L/C Issuer submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.


          (d)           Repayment of Participations.


          (i)            At any time after the L/C Issuer has made a payment
under any Letter of Credit and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.


          (ii)            If any payment received by the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to
be returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


          (e)           Obligations Absolute.The obligation of the Borrower to
reimburse the L/C Issuer for each drawing under each Letter of Credit and to
repay each L/C Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:


          (i)            any lack of validity or enforceability of such Letter
of Credit, this Agreement, or any other Loan Document;


          (ii)            the existence of any claim, counterclaim, setoff,
defense or other right that the Borrower or any Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;


          (iii)            any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;


          (iv)            any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


          (v)            any other circumstance or happening whatsoever, whether
or not similar to any of the foregoing, including any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Borrower or any Subsidiary.

        The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

          (f)           Role of L/C Issuer.Each Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.


          (g)           Cash Collateral. Upon the request of the Administrative
Agent, (i) if the L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 8.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.


          (h)           Applicability of ISP.Unless otherwise expressly agreed
by the L/C Issuer and the Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), the rules of the
ISP shall apply to each standby Letter of Credit.


          (i)           Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.


          (j)           Fronting Fee and Documentary and Processing Charges
Payable to L/C Issuer.The Borrower shall pay directly to the L/C Issuer for its
own account a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the Agent/BAS Fee Letter, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on the tenth Business Day
after the end of each March, June, September and December in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.


          (k)           Conflict with Issuer Documents. In the event of any
conflict between the terms hereof and the terms of any Issuer Document, the
terms hereof shall control.


          (l)           Letters of Credit Issued for Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit. The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.


        2.04 Swing Line Loans.

          (a)           The Swing Line. Subject to the terms and conditions set
forth herein, the Swing Line Lender agrees, in reliance upon the agreements of
the other Lenders set forth in this Section 2.04, to make loans (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
aggregate Outstanding Amount of the Committed Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Commitment. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan or other
interest rate as mutually acceptable to the Swing Line Lender and the Borrower.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.


          (b)           Borrowing Procedures. Each Swing Line Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
12:00 noon on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $250,000 or an integral multiple of
$100,000 in excess thereof, unless otherwise agreed by the Swing Line Lender,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.04(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.


          (c)           Refinancing of Swing Line Loans.


          (i)            In the event that Swing Line Loans have been
outstanding for a period longer than 15 Business Days as provided in Section
2.07, then the Swing Line Lender shall request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Committed Loan in an amount equal to
such Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Commitments and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such
Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Committed Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.


          (ii)            If for any reason any Swing Line Loan cannot be
refinanced by such a Committed Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Committed Loans submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Lenders fund its risk participation in the relevant Swing Line Loan
and each Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


          (iii)            If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


          (iv)            Each Lender’s obligation to make Committed Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.


          (d)           Repayment of Participations.


          (i)            At any time after any Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


          (ii)            If any payment received by the Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.


          (e)           Interest for Account of Swing Line Lender. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.


          (f)           Payments Directly to Swing Line Lender. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the Swing Line Lender.


          (g)           Swing Line Zero Balance. During any 15 Business Day
period, there shall be at least one Business Day where the outstanding balance
of Swing Line Loans is equal to $0.


        2.05 Prepayments.

          (a)            The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 9:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Committed Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Committed Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Committed Loans to be prepaid and,
if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.


          (b)            The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 9:00 a.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.


          (c)            If for any reason the Total Outstandings at any time
exceed the Aggregate Commitments then in effect, the Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Outstandings
exceed the Aggregate Commitments then in effect.


        2.06 Termination or Reduction of Commitments. The Borrower may, upon
notice to the Administrative Agent, terminate the Aggregate Commitments, or from
time to time permanently reduce the Aggregate Commitments; provided that (i) any
such notice shall be received by the Administrative Agent not later than
9:00 a.m. five Business Days prior to the date of termination or reduction, (ii)
any such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (iv) if, after giving effect to any reduction of
the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage. All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

        2.07 Repayment of Loans.

          (a)            The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Committed Loans outstanding on such date.


          (b)            The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date fifteen (15) Business Days after such Loan is
made and (ii) the Maturity Date.


        2.08 Interest.

          (a)            Subject to the provisions of subsection (b) below, (i)
each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Committed Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus the
Applicable Rate or (B) any other rate agreed to between the Borrower and the
Swing Line Lender in its sole discretion (it being understood that any such
other rate agreed between the Borrower and the Swing Line Lender for a Swing
Line Loan shall not be less than the Swing Line Lender’s cost of funds for such
Swing Line Loan).


          (b)            (i) If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


          (ii)            If any amount (other than principal of any Loan)
payable by the Borrower under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


          (iii)            Upon the request of the Required Lenders, while any
Event of Default exists, the Borrower shall pay interest on the principal amount
of all outstanding Obligations hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


          (iv)            Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.


          (c)     Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


        2.09 Fees. In addition to certain fees described in subsections (i) and
(j) of Section 2.03:

          (a)           Facility Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a facility fee equal to the Applicable Rate times the
actual daily amount of the Aggregate Commitments (or, if the Aggregate
Commitments have terminated, on the Outstanding Amount of all Committed Loans,
Swing Line Loans and L/C Obligations), regardless of usage. The facility fee
shall accrue at all times during the Availability Period (and thereafter so long
as any Committed Loans, Swing Line Loans or L/C Obligations remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.


          (b)           Other Fees.


          (i)     The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.


          (ii)     The Borrower shall pay to the Lenders such upfront fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


        2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

        2.11 Evidence of Debt.

          (a)            The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.


          (b)            In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.


        2.12 Payments Generally; Administrative Agent's Clawback.

          (a)           General. All payments to be made by the Borrower shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
10:00 a.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent after 10:00 a.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.


          (b)            (i) Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


          (ii)           Payments by Borrower; Presumptions by Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.


        A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

          (c)           Failure to Satisfy Conditions Precedent. If any Lender
makes available to the Administrative Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


          (d)                  Obligations of Lenders Several. The obligations
of the Lenders hereunder to make Committed Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments pursuant to Section
10.04(c) are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).


          (e)           Funding Source. Nothing herein shall be deemed to
obligate any Lender to obtain the funds for any Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.


        2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
prorata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that:

          (i)            if any such participations or subparticipations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations or subparticipations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and


          (ii)            the provisions of this Section shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).


        The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

        2.14 Increase in Commitments.

          (a)           Request for Increase. Provided there exists no Default,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitments by an amount (for all such requests) not exceeding
$250,000,000; provided that (i) any such request for an increase shall be in a
minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of seven
such requests. At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders or such
shorter time as agreed to by the Administrative Agent and the Borrower).


          (b)           Lender Elections to Increase. Each Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.


          (c)           Notification by Administrative Agent; Additional
Lenders. The Administrative Agent shall notify the Borrower and each Lender of
the Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase and subject to the approval of the Administrative
Agent, the L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.


          (d)           Effective Date and Allocations. If the Aggregate
Commitments are increased in accordance with this Section, the Administrative
Agent and the Borrower shall determine the effective date (the “Increase
Effective Date”) and the final allocation of such increase. The Administrative
Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date.


          (e)           Conditions to Effectiveness of Increase. As a condition
precedent to such increase, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.12 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (c), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Committed
Loans outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.


          (f)           Conflicting Provisions. This Section shall supersede any
provisions in Section 2.13 or 10.01 to the contrary.



ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

        3.01 Taxes.

          (a)           Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the Borrower
shall make such deductions and (iii) the Borrower shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.


          (b)           Payment of Other Taxes by the Borrower. Without limiting
the provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.


          (c)           Indemnification by the Borrower. The Borrower shall
indemnify the Administrative Agent, each Lender and the L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.


          (d)           Evidence of Payments. As soon as practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.


          (e)           Status of Lenders. Each Foreign Lender shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit payments to be made hereunder or
under any other Loan Document without withholding . In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine (i) whether or not such Lender is subject to
information reporting requirements and (ii) that such Lender is not subject to
backup withholding.


        Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

          (i)            duly completed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,


          (ii)            duly completed copies of Internal Revenue Service Form
W-8ECI,


          (iii)            in the case of a Foreign Lender claiming the benefits
of the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or


          (iv)            any other form prescribed by applicable law as a basis
for claiming a complete exemption from in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine that any and
all payments by or on account of any obligation of the Borrower hereunder or
under any other Loan Document shall be made free and clear of an without
reduction or withholding for any Indemnified Taxes.


          (f)           Treatment of Certain Refunds. If the Administrative
Agent, any Lender or the L/C Issuer determines, in its sole discretion, that it
has received a refund of any Indemnified Taxes or Other Taxes or additional
amounts the Borrower has paid pursuant to this Section, it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Administrative Agent, such Lender or
the L/C Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent, any Lender or the L/C Issuer to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.


        3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

        3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan , or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

        3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

          (a)           Increased Costs Generally. If any Change in Law shall:


          (i)            impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement contemplated by Section 3.04(e))
or the L/C Issuer;


          (ii)            subject any Lender or the L/C Issuer to any tax of any
kind whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or


          (iii)            impose on any Lender or the L/C Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder in respect of any Eurodollar Rate Loan or
Letter of Credit (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

          (b)           Capital Requirements. If any Lender or the L/C Issuer
determines that any Change in Law affecting such Lender or the L/C Issuer or any
Lending Office of such Lender or such Lender’s or the L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.


          (c)           Certificates for Reimbursement. A certificate of a
Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.


          (d)           Delay in Requests. Failure or delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).


          (e)           Reserves on Eurodollar Rate Loans. The Borrower shall
pay to each Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


        3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

          (a)     any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);


          (b)     any failure by the Borrower (for a reason other than the
failure of such Lender to make a Loan) to prepay, borrow, continue or convert
any Loan other than a Base Rate Loan on the date or in the amount notified by
the Borrower; or


          (c)     any assignment of a Eurodollar Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13 (unless the Lender being replaced is a
Defaulting Lender);


including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

        3.06 Mitigation Obligations; Replacement of Lenders.

          (a)           Designation of a Different Lending Office. If any Lender
requests compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.


          (b)           Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 or if any Lender gives notice pursuant to
Section 3.02, the Borrower may replace such Lender in accordance with Section
10.13.


        3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.


ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

        4.01 Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

          (a)            The Administrative Agent’s receipt of the following,
each of which shall be originals or telecopies (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:


          (i)           Agreement. Executed counterparts of this Agreement,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;


          (ii)           Note. A Note executed by the Borrower in favor of each
Lender requesting a Note;


          (iii)           Resolutions; Incumbency.


          (A)           Resolutions. Copies of the resolutions of the board of
directors of the REIT, as the sole member of the General Partner, as general
partner of the Borrower, approving and authorizing the execution, delivery and
performance by such entities on behalf of the Borrower of this Agreement and the
other Loan Documents to which the Borrower is a party to be delivered hereunder,
and authorizing the borrowing of the Loans, certified as of the Closing Date by
the Secretary or an Assistant Secretary of the REIT;


          (B)           Incumbency. A certificate of the Secretary or Assistant
Secretary of the REIT certifying the names and true signatures of the duly
authorized officers of the REIT, as the sole member of the General Partner, as
general partner of the Borrower, authorized to execute, deliver and perform, as
applicable, this Agreement on behalf of the Borrower, and all other Loan
Documents to be delivered hereunder;


          (iv)           Organizational Documents and Good Standing. Each of the
following documents:


          (A)            The certificate of limited partnership of the Borrower,
the certificate of formation of the General Partner, and the certificate of
incorporation of the REIT, in each case as in effect on the Closing Date,
certified by the Secretary of State or similar, applicable Governmental
Authority of the state of formation, organization or incorporation, as the case
may be, of such Persons as of a recent date, and by the Secretary or Assistant
Secretary of the REIT, and a certificate of the Secretary or Assistant Secretary
of the REIT attaching copies of the Organization Documents of each of the
Borrower, the General Partner and the REIT and certifying that such Organization
Documents are true, correct, and complete as of the Closing Date; and


          (B)            A good standing certificate for the Borrower and each
Partner Entity from the Secretary of State (or similar, applicable Governmental
Authority) of its state of incorporation, formation or organization, as the case
may be, as of a recent date;


          (v)           Legal Opinions. (A) A favorable opinion of José
Quintana, Assistant General Counsel of the REIT and of the General Partner, and
counsel to the Borrower, as to the matters set forth in Exhibit F and such other
matters concerning the Borrower and the Loan Documents as the Required Lenders
may reasonably request; and (B) a favorable opinion of Morrison & Foerster LLP,
counsel to the Administrative Agent, as to such matters concerning the Loan
Documents as the Required Lenders may reasonably request;


          (vi)           Certificates. (A) A certificate of a Responsible
Officer of the Borrower either (1) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by the Borrower and the validity against the Borrower of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (2) stating that no such consents,
licenses or approvals are so required; and (B) a certificate signed by a
Responsible Officer of the Borrower certifying (1) that the conditions specified
in Sections 4.02(a) and (b) have been satisfied, (2) that there has been no
event or circumstance since the date of the Audited Financial Statements that
has had or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and (3) the current Debt Ratings.


          (vii)           Termination of Existing Credit Agreement. Evidence
satisfactory to the Administrative Agent that all principal of and interest on
the extensions of credits outstanding under, and all other amounts owing under,
the Existing Credit Agreement have been (or shall be simultaneously with the
Closing Date ) paid in full, and the Borrower shall have irrevocably directed
the Administrative Agent to apply the proceeds from the initial Credit Extension
hereunder toward such payment in full, and that any commitments to extend credit
under the Existing Credit Agreement have been (or shall be simultaneously with
the Closing Date) canceled or terminated;


          (viii)           Other Documents and Materials. Such other assurances,
certificates, documents, approvals, consents, materials or opinions as the
Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.


          (b)            Any fees required to be paid on or before the Closing
Date shall have been paid.


          (c)            Unless waived by the Administrative Agent, the Borrower
shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).


          (d)            The Closing Date shall have occurred on or before June
30, 2006.


        Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

        4.02 Conditions to all Credit Extensions. The obligation of each Lender
to honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

          (a)            The representations and warranties of the Borrower
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.12 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


          (b)            No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.


          (c)            The Administrative Agent and, if applicable, the L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.


        Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Administrative Agent and the
Lenders that:

        5.01 Existence, Qualification and Power; Compliance with Laws.

          (a)            The Borrower, each of its Subsidiaries and each of the
Partner Entities:


          (i)            is a corporation, partnership or limited liability
company duly incorporated, formed or organized, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, formation or
organization;


          (ii)            is duly qualified and is licensed and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or license


          (iii)            is in compliance with all Requirements of Law and all
orders, writs, injunctions and decrees applicable to it or to its Properties,
except in such instances in which the failure to comply therewith, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.


          (b)            The Borrower, each of its Subsidiaries and each of the
Partner Entities has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own its
assets and carry on its business and (ii) execute, deliver, and perform its
obligations under the Loan Documents to which it is a party.


        5.02 Authorization; No Contravention. The execution, delivery and
performance by the Borrower of each Loan Document, and the consummation by the
Borrower of the transactions contemplated by each Loan Document, in each case
have been duly authorized by all necessary corporate, limited liability company,
partnership and/or other organizational action, and do not and will not:

          (a)            contravene the terms of the Organization Documents of
the Borrower or any of the Partner Entities;


          (b)            conflict with or result in any breach or contravention
of, or the creation of any Lien under, (i) any Contractual Obligation to which
the Borrower is a party or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
Property is subject; or


          (c)            violate any Requirement of Law.


        5.03 Governmental Authorization; Other Consents. Except as has been
obtained by the Borrower prior to the date of this Agreement, no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document, or for the
consummation of any of the transactions contemplated by any of the Loan
Documents.

        5.04 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower. This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditor’s rights
generally or by equitable principles relating to enforceability.

        5.05 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the Borrower’s Knowledge and the Knowledge of each of
the Partner Entities, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower,
any of the Partner Entities or any of the Borrower’s Restricted Subsidiaries or
against any of their respective Properties or revenues that either individually
or in the aggregate, have a reasonable probability of success on the merits and
which, if determined adversely to the Borrower or any Restricted Subsidiaries
would reasonably be expected to have a Material Adverse Effect. No injunction,
writ, temporary restraining order or any order of any nature has been issued by
any court or other Governmental Authority purporting to enjoin or restrain the
execution, delivery or performance of this Agreement or any other Loan Document,
or directing that the transactions contemplated by any of the Loan Documents not
be consummated as herein or therein provided.

        5.06 No Default.

          (a)            No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document or would result from the incurring of any Obligations
by the Borrower.


          (b)            Neither the Borrower nor any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or that would, if such default had occurred after the
Closing Date, create an Event of Default under Section 8.01(e).


        5.07 ERISA Compliance.

          (a)           Schedule 5.07 lists all Plans as of the Closing Date and
separately identifies Plans intended to be Qualified Plans and Multiemployer
Plans.


          (b)            Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
law, including all requirements under the Code or ERISA for filing reports
(which are true and correct in all material respects as of the date filed), and
benefits have been paid in accordance with the provisions of the Plan.


          (c)            Except as specifically disclosed in Schedule 5.07, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the Code, and the trusts created thereunder have been determined to be exempt
from tax under the provisions of Section 501 of the Code, and to the Borrower’s
Knowledge nothing has occurred which would cause the loss of such qualification
or tax-exempt status.


          (d)            Except as specifically disclosed in Schedule 5.07,
there is no outstanding liability under Title IV of ERISA (other than premiums
due but not delinquent under Section 4007 of ERISA) with respect to any Plan
maintained or sponsored by the Borrower or any ERISA Affiliate, nor with respect
to any Plan to which the Borrower or any ERISA Affiliate contributes or is
obligated to contribute, and which liability would reasonably be expected to
have a Material Adverse Effect.


          (e)            Except as specifically disclosed in Schedule 5.07, no
Plan subject to Title IV of ERISA has any Unfunded Pension Liability which would
reasonably be expected to have a Material Adverse Effect.


          (f)            Except as specifically disclosed in Schedule 5.07, the
Borrower and its ERISA Affiliates have not ever represented, promised or
contracted (whether in oral or written form) to any current or former employee
(either individually or to employees as a group) that such current or former
employee(s) would be provided, at any cost to the Borrower or its ERISA
Affiliates, with life insurance or employee welfare plan benefits (within the
meaning of Section 3(1) of ERISA) following retirement or termination of
employment, other than benefits mandated by applicable law, including but not
limited to, continuation coverage required to be provided under Section 4980B of
the Code or Title I, Subtitle B, Part 6 of ERISA, and which cost would
reasonably be expected to have a Material Adverse Effect. To the extent that the
Borrower or its ERISA Affiliates have made any such representation, promise or
contract, they have expressly reserved the right to amend or terminate such life
insurance or employee welfare plan benefits with respect to claims not yet
incurred.


          (g)            The Borrower and its ERISA Affiliates have complied in
all material respects with the notice and continuation coverage requirements of
Section 4980B of the Code.


          (h)            Except as specifically disclosed in Schedule 5.07, no
ERISA Event has occurred or, to the Borrower’s Knowledge is reasonably expected
to occur with respect to any Plan which would reasonably be expected to have a
Material Adverse Effect.


          (i)            There are no pending or, to the Borrower’s Knowledge,
threatened claims, actions or lawsuits, other than routine claims for benefits
in the usual and ordinary course, asserted or instituted against (i) any Plan
maintained or sponsored by the Borrower or its assets, (ii) the Borrower or its
ERISA Affiliates with respect to any Qualified Plan, or (iii) any fiduciary with
respect to any Plan for which the Borrower or its ERISA Affiliates may be
directly or indirectly liable, through indemnification obligations or otherwise
and which claim, action or lawsuit would reasonably be expected to have a
Material Adverse Effect.


          (j)            Except as specifically disclosed in Schedule 5.07,
neither the Borrower nor any ERISA Affiliate has incurred nor, to the Borrower’s
Knowledge, reasonably expects to incur (i) any liability (and, to the Borrower’s
Knowledge, no event has occurred which, with the giving of notice under Section
4219 of ERISA, would result in such liability) under Section 4201 or 4243 of
ERISA with respect to a Multiemployer Plan or (ii) any liability under Title IV
of ERISA (other than premiums due and not delinquent under Section 4007 of
ERISA) with respect to a Plan, and which liability would reasonably be expected
to have a Material Adverse Effect.


          (k)            Except as specifically disclosed in Schedule 5.07,
neither the Borrower nor any ERISA Affiliate has transferred any Unfunded
Pension Liability to a Person other than the Borrower or an ERISA Affiliate or
otherwise engaged in a transaction that is subject to Section 4069 or 4212(c) of
ERISA.


          (l)            The Borrower has not engaged, directly or indirectly,
in a non-exempt prohibited transaction (as defined in Section 4975 of the Code
or Section 406 of ERISA) in connection with any Plan which would reasonably be
expected to have a Material Adverse Effect.


        5.08 Use of Proceeds. The proceeds of the Loans are intended to be and
shall be used solely for the purposes set forth in and permitted by Section
6.12.

        5.09 Margin Regulations; Investment Company Act.

          (a)            Neither the Borrower nor any of the Partner Entities
nor any of their respective Subsidiaries is engaged, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock.


          (b)            None of the Borrower, any of the Partner Entities, any
of their respective Subsidiaries, or any Person Controlling the Borrower, any of
the Partner Entities or any of their respective Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.


        5.10 Ownership of Property; Liens. Each of the Borrower and each
Restricted Subsidiary of the Borrower has good record and marketable title in
fee simple to, or valid leasehold interests in, all real Property necessary or
used in the ordinary conduct of their respective businesses, except for such
defects in title as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. As of the Closing Date, none of the
Properties of the Borrower or any of its Restricted Subsidiaries is subject to
any Liens, other than Permitted Liens.

        5.11 Taxes. The Borrower and each of its Restricted Subsidiaries have
filed all Federal, state and other material tax returns and reports required to
be filed (to the extent that failure to make such filing would reasonably be
expected to result in a Material Adverse Effect), and have paid all Federal,
material state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective Properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. No Notice of
Lien has been filed or recorded for Tax liabilities in excess of $25,000,000.
There is no proposed tax assessment against the Borrower or any of its
Restricted Subsidiaries that would, if made, have a Material Adverse Effect.

        5.12 Financial Statements; No Material Adverse Effect.

          (a)            The Audited Financial Statements: (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date thereof, including liabilities for taxes, material commitments and
Indebtedness.


          (b)            The unaudited consolidated balance sheet of the
Borrower and its Subsidiaries dated March 31, 2006, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date: (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii) in this subsection (b), to the absence of footnotes and to normal
year-end audit adjustments; and (iii) except for Indebtedness pursuant to any
Assumption Agreement, show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the date of such financial statements, including liabilities for taxes, material
commitments and Indebtedness.


          (c)            Since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.


        5.13 Environmental Compliance.

          (a)            Except as specifically disclosed in Schedule 5.13, the
on-going operations of the Borrower and each of its Restricted Subsidiaries
comply in all respects with all Environmental Laws, except such non-compliance
which would not (if enforced in accordance with applicable law) be reasonably
expected to have a Material Adverse Effect.


          (b)            Except as specifically disclosed in Schedule 5.13, the
Borrower and each of its Restricted Subsidiaries have obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for their respective ordinary course
operations, all such Environmental Permits are in good standing, and the
Borrower and each of its Restricted Subsidiaries are in compliance with all
terms and conditions of such Environmental Permits except where the failure to
obtain, maintain in good standing or comply with such Environmental Permits
would not reasonably be expected to have a Material Adverse Effect.


          (c)            Except as specifically disclosed in Schedule 5.13, none
of the Borrower, its Restricted Subsidiaries or any of their respective present
Property or operations, is subject to any outstanding written order from or
agreement with any Governmental Authority, nor subject to any judicial or
docketed administrative proceeding, respecting any Environmental Law,
Environmental Claim or Hazardous Material arising out of a violation or alleged
violation of any Environmental Law, in any such case, that could reasonably be
expected to have a Material Adverse Effect.


          (d)            Except as specifically disclosed in Schedule 5.13,
there are no Hazardous Materials or other conditions or circumstances existing
with respect to any Property, or arising from operations prior to the Closing
Date, of the Borrower or any of its Restricted Subsidiaries that would
reasonably be expected to give rise to Environmental Claims that would be
reasonably expected to have a Material Adverse Effect.


        5.14 No Burdensome Restrictions. Neither the Borrower nor any of its
Restricted Subsidiaries is a party to or bound by any Contractual Obligation, or
subject to any charter or corporate restriction, or any Requirement of Law,
which would reasonably be expected to have a Material Adverse Effect.

        5.15 Solvency. Each of the Borrower and each Restricted Subsidiary is
Solvent.

        5.16 Labor Relations. There are no strikes, lockouts or other labor
disputes against the Borrower or any of its Restricted Subsidiaries, or, to the
Borrower’s Knowledge, threatened against or affecting the Borrower or any of its
Restricted Subsidiaries which could reasonably be expected to, either
individually or in the aggregate, have a Material Adverse Effect. There are no
unfair labor practice complaints pending against the Borrower or any of its
Restricted Subsidiaries or, to the Borrower’s Knowledge, threatened against any
of them before any Governmental Authority which have a reasonable probability of
success on the merits and which, if determined adversely to the Borrower or any
of its Restricted Subsidiaries, could reasonably be expected to, either
individually or in the aggregate, have a Material Adverse Effect.

        5.17 Intellectual Property; Licenses, Etc. The Borrower or its
Restricted Subsidiaries, own or are licensed or otherwise have the right to use
all of the patents, patent rights, trademarks, service marks, trade names,
copyrights, franchises, licenses and other intellectual property, contractual
franchises, authorizations and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except where failure to do so would not be reasonably
expected to have a Material Adverse Effect. To the Borrower’s Knowledge, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any of its Restricted Subsidiaries infringes upon any rights held by any
other Person which would be reasonably expected to have a  Material Adverse
Effect. No claim or litigation regarding any of the foregoing is pending or, to
the Borrower’s Knowledge, threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the Borrower’s Knowledge, proposed, which, in either case,
would reasonably be expected to have a Material Adverse Effect.

        5.18 Subsidiaries; Equity Interests. As of the Closing Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.18 and has no equity investments in any other corporation or
entity other than those specifically disclosed in Part(b) of Schedule 5.18.
Except as disclosed in Part (a) of Schedule 5.18, the Borrower owns 100% of the
ownership interests of its Subsidiaries.

        5.19 Partnership Interest. The only general partner of the Borrower is
the General Partner, which as of the Closing Date will own a 1% general
partnership interest in the Borrower.

        5.20 Insurance. The Properties of the Borrower and its Restricted
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar Properties in localities where the
Borrower or the applicable Restricted Subsidiary operates.

        5.21 Disclosure. None of the representations or warranties made by the
Borrower or any of the Partner Entities in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, written statement or certificate
furnished by or on behalf of the Borrower or any of the Partner Entities in
connection with the Loan Documents, contains any untrue statement of a material
fact or omits any material fact required to be stated therein or necessary to
make the statements made therein, in light of the circumstances under which they
are made, not misleading as of the time when made or delivered.

        5.22 Taxpayer Identification Number. The Borrower's true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.


ARTICLE VI.
AFFIRMATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

        6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

          (a)            as soon as available, but not later than 90 days after
the end of each fiscal year, a copy of the audited consolidated balance sheet of
the Borrower as at the end of such year and the related consolidated statements
of income or operations and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and accompanied by the
opinion of Ernst & Young LLP, or another nationally-recognized independent
public accounting firm (“Registered Public Accounting Firm”), which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement;


          (b)            as soon as available, but not later than 45 days after
the end of each of the first three fiscal quarters of each year, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as of the end of such quarter and the related consolidated
statements of income and statement of cash flows for the period commencing on
the first day and ending on the last day of such quarter, and certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as being complete and correct and fairly presenting, in accordance with
GAAP (subject only to normal year-end audit adjustments and the absence of
footnotes), the financial position and the results of operations of the Borrower
and the Subsidiaries;


          (c)            on a best efforts basis and as soon as available in any
year the consolidated one year pro-forma projections of the Borrower’s income
statement for the current year; and


          (d)            to the extent not delivered pursuant to any other
clause of this Section 6.01, promptly upon transmission thereof, copies of all
such financial statements, proxy statements, notices and reports as the Borrower
or the REIT sends to its public security holders and copies of all registration
statements (without exhibits) and all reports which either the Borrower or the
REIT files with the SEC.


As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a), (b) or (d), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) at the times specified therein.

        6.02 Certificates; Other Information. Deliver to the Administrative
Agent and each Lender, in form and detail satisfactory to the Administrative
Agent and the Required Lenders:

          (a)            concurrently with the delivery of the financial
statements referred to in Section 6.01(a), a certificate of the Registered
Public Accounting Firm stating that in making the examination necessary therefor
no knowledge was obtained of any Default, except as specified in such
certificate;


          (b)            concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
treasurer or controller of the Borrower;


          (c)            promptly after the same are sent, copies of all
financial statements and reports which the Borrower sends to its limited
partners (excluding the Form K-1s); and promptly after the same are filed,
copies of all financial statements and regular, periodical or special reports
which the REIT or the Borrower may make to, or file with, the SEC or any
successor or similar Governmental Authority; and


          (d)            promptly, such additional information regarding the
business, financial or corporate affairs of the Borrower or any Subsidiary or
other information, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.


        Documents required to be delivered pursuant to Section 6.01(a), (b) or
(d) or Section 6.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower or the REIT posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on Schedule
10.02; or (ii) on which such documents are posted on the Borrower’s or the
REIT’s behalf on an Internet or intranet website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side”Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC.”

        6.03 Notices. Promptly notify the Administrative Agent and each Lender:

          (a)            (i) of the occurrence of any Default, (ii) of the
occurrence or existence of any event or circumstance that foreseeably will
become a Default, and (iii) of the occurrence or existence of any event or
circumstance that would cause the condition to Credit Extension set forth in
Section 4.02(a) not to be satisfied if a Credit Extension were requested on or
after the date of such event or circumstance;


          (b)            of (i) any breach or non-performance of, or any default
under, any Contractual Obligation of the Borrower or any of its Restricted
Subsidiaries which could result in a Material Adverse Effect; and (ii) any
dispute, litigation, investigation, proceeding or suspension which may exist at
any time between the Borrower or its Restricted Subsidiaries and any
Governmental Authority which could reasonably be expected to result in a
Material Adverse Effect;


          (c)            of the commencement of, or any material development in,
any litigation or proceeding affecting the Borrower or any of its Restricted
Subsidiaries (i) which could reasonably be expected to have a Material Adverse
Effect, or (ii) in which the relief sought is an injunction or other stay of the
performance of this Agreement or any Loan Document;


          (d)            upon, but in no event later than 10 days after,
becoming aware of (i) any and all enforcement, cleanup, removal or other
governmental or regulatory actions instituted, completed or threatened against
the Borrower or any of its Restricted Subsidiaries or any of their respective
Properties pursuant to any applicable Environmental Laws where, if adversely
determined, the potential liability or expense relating thereto or the potential
remedy with respect thereto would otherwise reasonably be expected to have a
Material Adverse Effect, (ii) all other Environmental Claims which allege
liability or have the possibility of remedies that would, if adversely
determined, reasonably be expected to constitute a Material Adverse Effect, and
(iii) any environmental or similar condition on any real property adjoining or
in the vicinity of the property of the Borrower or any of its Restricted
Subsidiaries that would reasonably be anticipated to cause such property or any
part thereof to be subject to any restrictions on the ownership, occupancy,
transferability or use of such property under any Environmental Laws where such
restrictions could reasonably be expected to have a Material Adverse Effect;


          (e)            of any other litigation or proceeding affecting the
Borrower or any of its Restricted Subsidiaries which the REIT or the Borrower
would be required to report to the SEC pursuant to the Exchange Act, within four
days after reporting the same to the SEC;


          (f)            of any of the following ERISA Events affecting the
Borrower or any ERISA Affiliate (but in no event more than 20 days after such
event or, in the case of an event relating to a Multiemployer Plan, no more than
30 days after the Borrower obtains knowledge of the occurrence of such an
event), together with (except in the case of a Multiemployer Plan) a copy of any
notice with respect to such event that may be required to be filed with a
Governmental Authority and any notice delivered by a Governmental Authority to
the Borrower or any ERISA Affiliate with respect to such event:


          (i)            an ERISA Event which would reasonably be expected to
have a Material Adverse Effect;


          (ii)            the adoption of any new Qualified Plan that is subject
to Title IV of ERISA or Section 412 of the Code that would reasonably be
expected to generate annual liabilities in excess of $10,000,000 by the Borrower
or an ERISA Affiliate;


          (iii)            the adoption of any amendment to a Qualified Plan
that is subject to Title IV of ERISA or Section 412 of the Code that would
reasonably be expected to generate annual liabilities in excess of $10,000,000,
if such amendment results in a material increase in benefits or unfunded
liabilities; or


          (iv)            the commencement of contributions by the Borrower or
an ERISA Affiliate to any Plan that is subject to Title IV of ERISA or Section
412 of the Code that would reasonably be expected to generate annual liabilities
in excess of $10,000,000;


          (g)            any Material Adverse Effect subsequent to the date of
the most recent audited financial statements of the Borrower delivered to the
Lenders pursuant to Section 6.01(a);


          (h)            of any labor controversy resulting in or threatening to
result in any strike, work stoppage, boycott, shutdown or other labor disruption
against or involving the Borrower or any of its Restricted Subsidiaries that
could reasonably be expected to have a Material Adverse Effect; and


          (i)            of any announcement by Moody’s or S&P of any change in
a Debt Rating.


        Each notice pursuant to this Section 6.03 (other than Section 6.03(i))
shall be accompanied by a statement of a Responsible Officer of the Borrower
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

        6.04 Preservation of Existence, Etc. Except as permitted by Section
7.02, 7.03 and 7.08:

          (a)            preserve and maintain in full force and effect its
partnership, limited liability company, or corporate existence and good standing
under the Laws of its state or jurisdiction of formation, organization or
incorporation;


          (b)            preserve and maintain in full force and effect all
rights, privileges, qualifications, permits, licenses and franchises necessary
in the normal conduct of its business;


          (c)            use its reasonable efforts, in the Ordinary Course of
Business, to preserve its business organization and preserve the goodwill and
business of the customers, suppliers and others having material business
relations with it; and


          (d)            preserve or renew all of its registered trademarks,
trade names and service marks, and other intellectual property, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.


        6.05 Maintenance of Properties. Maintain and preserve all its Property
which is used or useful in its business in good working order and condition,
ordinary wear and tear excepted.

        6.06 Maintenance of Insurance. Maintain with financially sound and
reputable independent insurers, insurance with respect to its Properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

        6.07 Payment of Obligations. Pay and discharge as the same shall become
due and payable, all obligations and liabilities, including:

          (a)            all tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Restricted Subsidiary; and


          (b)            all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness.


        6.08 Compliance with Laws. Comply in all material respects with the
Requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such Requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

        6.09 Books and Records. Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be.

        6.10 Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of the Borrower’s or any Restricted Subsidiary’s Properties, to examine its
corporate, financial and operating records, and, subject to Section 10.07, make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.

        6.11 Environmental Laws.

          (a)            Conduct its operations and keep and maintain its
Property in compliance with all Environmental Laws, the non-compliance with
which would reasonably be expected to have a Material Adverse Effect.


          (b)            Upon the written request of the Administrative Agent or
any Lender, submit to the Administrative Agent and with sufficient copies for
each Lender, at the Borrower’s sole cost and expense, at reasonable intervals, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to Section 6.03(d), that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.


        6.12 Use of Proceeds. Use the proceeds of the Credit Extensions for (i)
the repayment of all outstanding Indebtedness under the Existing Credit
Agreement and (ii) general corporate purposes not in contravention of any
Requirement of Law or of any Loan Document.


ARTICLE VII.
NEGATIVE COVENANTS

        So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:

        7.01 Liens. Make, create, incur, assume or suffer to exist any Lien upon
or with respect to any part of its Property, whether now owned or hereafter
acquired, other than the following (“Permitted Liens”):

          (a)            Liens for taxes, fees, assessments or other
governmental charges which are not delinquent or remain payable without penalty,
or to the extent that non-payment thereof is permitted by Section 6.07;


          (b)            carriers’, warehousemen’s, mechanics’, landlords’,
materialmen’s, repairmen’s or other similar Liens arising in the Ordinary Course
of Business which are not delinquent or remain payable without penalty or unless
such lien is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and if such accrual or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;


          (c)            Liens (other than any Lien imposed by ERISA) incurred
or deposits made incidental to the conduct of its business or the ownership of
its Property including (i) pledges or deposits in connection with worker’s
compensation, unemployment insurance and other social security legislation, (ii)
deposits to secure insurance, the performance of bids, tenders, contracts,
leases, licenses, franchises and statutory obligations, each in the Ordinary
Course of Business, and (iii) other obligations which were not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property and which do not in
the aggregate materially detract from the value of its Property or materially
impair the use of such Property in the operation of its business;


          (d)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(i);


          (e)            easements, rights-of-way, restrictions, leases,
sub-leases and other similar charges or encumbrances incurred in the Ordinary
Course of Business which, in each case, and in the aggregate, do not materially
interfere with the ordinary conduct of the business of the Borrower or any
Restricted Subsidiary;


          (f)            Liens on Property of any Restricted Subsidiary securing
obligations of such Restricted Subsidiary owing to the Borrower or another
Restricted Subsidiary;


          (g)            any Lien (i) existing prior to the time of acquisition
upon any Property acquired by the Borrower or any Restricted Subsidiary after
the Closing Date through purchase, merger or consolidation, Acquisition or
otherwise, whether or not assumed by the Borrower or such Restricted Subsidiary,
or placed upon Property at (or within 30 days after) the time of acquisition or
(ii) placed upon any Property of the Borrower or any Restricted Subsidiary in
connection with the construction or development thereof, in each case, to secure
all or a portion of (or to secure Indebtedness incurred to pay all or a portion
of) the purchase price or construction or development cost thereof, and any
renewals or extensions thereof, provided that any such Lien does not encumber
any other Property of the Borrower or such Restricted Subsidiary, and in the
case of any renewal or extensions thereof, the amount secured or benefited
thereby is not increased except as otherwise permitted by Section 7.05(c);


          (h)            Liens existing as of the Closing Date as described on
Schedule 7.01;


          (i)            Liens created pursuant to the Loan Documents;


          (j)            Liens on the Property of Plum Creek Manufacturing and
its Subsidiaries securing the Indebtedness permitted to be outstanding pursuant
to Section 7.05(f); and


          (k)            Liens, other than those set forth above in this Section
7.01, that secure Indebtedness; provided that the aggregate principal amount of
Indebtedness secured pursuant to this Section 7.01(k), together with the
aggregate principal amount of Indebtedness permitted to be outstanding pursuant
to Section 7.05(j), shall not in the aggregate at any time outstanding exceed 5%
of Total Assets as of the end of the most recently ended fiscal quarter.


        7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

          (a)            the Borrower may merge or consolidate with any Person,
provided that the Borrower shall be the continuing or surviving Person and such
transaction would otherwise be permitted by Section 7.04;


          (b)            any Restricted Subsidiary may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving Person;


          (c)            any Restricted Subsidiary of the Borrower may merge
with any one or more Restricted Subsidiaries of the Borrower;


          (d)            any Restricted Subsidiary may merge with any other
Person, provided that, if such Restricted Subsidiary is not the continuing or
surviving Person and if the assets of such Restricted Subsidiary consist of
Timberlands, such Disposition would otherwise be permitted by Section 7.03;


          (e)            any Restricted Subsidiary may merge with any other
Person, provided that, if such Restricted Subsidiary is the continuing or
surviving Person, such transaction is otherwise permitted by Section 7.04; and


          (f)            any Restricted Subsidiary may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise),
provided that, if such assets consist of Timberlands, such Disposition would
otherwise be permitted by Section 7.03.


        7.03 Dispositions of Timberlands. Make any Disposition of Timberlands or
enter into any agreement to make any Disposition of Timberlands, except:

          (a)            the Borrower and its Restricted Subsidiaries may
exchange Timberlands with other Persons in the Ordinary Course of Business,
provided that (A) the fair value of the Timberlands plus any Net Proceeds
received in such exchange shall be, in the good faith judgment of the Borrower,
not less than the fair value of Timberlands exchanged plus any other
consideration paid, (B) such exchange would not result in a Material Adverse
Effect, and (C) any Timberlands shall be deemed sold only to the extent of Net
Proceeds received and the acreage represented thereby; and


          (b)            the Borrower and its Restricted Subsidiaries may
Dispose of other Timberlands; provided that if the aggregate acreage subject to
any such Dispositions of other Timberlands shall at any time exceed (i) 20% of
the aggregate acreage of the Borrower’s Timberlands (as measured against the
aggregate acreage of the Borrower’s Timberlands on December 31, 2005) in any
period of two calendar years commencing on January 1, 2006, or (ii) 25% of the
aggregate acreage of the Borrower’s Timberlands (as measured against the
aggregate acreage of the Borrower’s Timberlands on December 31, 2005) during the
period from July 1, 2006 through the Maturity Date, the amount of Net Proceeds
of any Disposition giving rise to any such excess (to the extent of such excess)
shall be used, within one year of each such Disposition, for the purchase by the
Borrower or any of its Restricted Subsidiaries of additional Property or for the
repayment by the Borrower or any of its Restricted Subsidiaries of Indebtedness
owing by the Borrower or any of its Restricted Subsidiaries.


        7.04 Acquisitions. Make any Acquisitions except Permitted Acquisitions.

        7.05 Restricted Subsidiary Indebtedness. Permit any of its Restricted
Subsidiaries to create or suffer to exist, any Indebtedness other than:

          (a)            Indebtedness created hereunder and under the other Loan
Documents;


          (b)            Indebtedness of any Restricted Subsidiary owing to the
Borrower or to a Restricted Subsidiary;


          (c)            Indebtedness existing on the Closing Date and described
on Schedule 7.05 (including as Indebtedness permitted under this subsection any
credit facilities or credit lines of any Restricted Subsidiary listed on such
Schedule 7.05, whether or not such facilities or lines have been drawn upon by
such Restricted Subsidiary) (the “Existing Subsidiary Indebtedness”) and any
Indebtedness of the obligor of such Existing Subsidiary Indebtedness extending
the maturity of, or refunding or refinancing, in whole or in part, the Existing
Subsidiary Indebtedness, provided that the principal amount of such Existing
Subsidiary Indebtedness shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing;


          (d)            Indebtedness secured by Liens permitted by Section
7.01(g);


          (e)            endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business;


          (f)            Indebtedness of Plum Creek Manufacturing and its
Subsidiaries in an aggregate principal amount not exceeding $100,000,000;


          (g)            Indebtedness of any Restricted Subsidiary under the
Assumption Agreements and any Indebtedness of the obligor of such Indebtedness
extending the maturity of, or refunding or refinancing, in whole or in part,
such Indebtedness, provided that the principal amount of such Indebtedness shall
not be increased above the principal amount thereof outstanding immediately
prior to such extension, refunding or refinancing, and the direct and contingent
obligors therefor shall not be changed, as a result of or in connection with
such extension, refunding or refinancing;


          (h)            Indebtedness of a Restricted Subsidiary incurred for
the purpose of acquiring Timberlands that is secured by Collateral in an amount
equal to at least 95% of the outstanding principal balance thereof;


          (i)            Indebtedness of a Restricted Subsidiary incurred for
the purpose of acquiring Timberlands that is assigned to the seller of such
Timberlands or a designee of such seller subject to the condition that the
seller or such designee surrender such Indebtedness to the Borrower, the REIT or
any Subsidiary of the Borrower upon payment of the purchase price for such
Timberlands; and


          (j)            Indebtedness other than Indebtedness described in
clauses (a) through (i) of this Section 7.05; provided that the aggregate
principal amount of Indebtedness permitted to be secured pursuant to this
Section 7.05(j), together with the aggregate principal amount of Indebtedness
permitted to be secured pursuant to Section 7.01(k), shall not in the aggregate
at any time outstanding exceed 5% of Total Assets as of the end of the most
recently ended fiscal quarter of the Borrower.


        7.06 Transactions with Affiliates. Directly or indirectly engage in any
transaction (including the purchase, sale or exchange of assets or the rendering
of any service), with any Affiliate of the Borrower or of any Restricted
Subsidiary, except in the Ordinary Course of Business and pursuant to the
reasonable requirements of the business of the Borrower or such Restricted
Subsidiary and upon fair and reasonable terms that are no less favorable to the
Borrower or such Restricted Subsidiary, as the case may be, than those which
might be obtained in an arm’s-length transaction at the time from Persons not an
Affiliate of the Borrower or such Restricted Subsidiary.

        7.07 Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose

        7.08 Sale of Stock and Indebtedness of Restricted Subsidiaries. Dispose
of any shares of stock or Indebtedness of any Restricted Subsidiary, (a) except
to the Borrower or a Restricted Subsidiary and (b) except for cash or other
consideration which represents the fair value (as determined in good faith by a
Responsible Officer) at the time of Disposition of the shares of stock and
Indebtedness so Disposed of, provided that, if the assets of such Restricted
Subsidiary or any other Restricted Subsidiary owned, directly or indirectly by
such Restricted Subsidiary consist of Timberlands, the conditions to the sale of
such assets set forth in Section 7.03 are complied with, and further provided
that, if the consideration received is Equity Interests in any Person other than
a Subsidiary of the Borrower, the transaction is otherwise permitted by Section
7.04.

        7.09 Burdensome Agreements. Enter into, or permit any Restricted
Subsidiary to enter into, any Contractual Obligation (other than this Agreement
or any other Loan Document) that (a) limits the ability (i) of any Restricted
Subsidiary to make Restricted Payments to the Borrower or any Restricted
Subsidiary, or to otherwise transfer Property to the Borrower or any Restricted
Subsidiary, (ii) of any Restricted Subsidiary to guarantee Indebtedness of the
Borrower (other than limitations based on such Restricted Subsidiary’s net worth
or Solvency) or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on Property of such Person; provided,
however, that this clause (iii) shall not prohibit any negative pledge incurred
or provided in favor of any holder of Indebtedness permitted under Section 7.05
solely to the extent any such negative pledge relates to the Property secured or
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person.

        7.10 Compliance with ERISA. Without the consent of the Required Lenders,
(a) terminate any Plan subject to Title IV of ERISA so as to result in any
material (in the opinion of the Required Lenders) liability to the Borrower or
any ERISA Affiliate, (b) permit to exist any ERISA Event with respect to any
Plan other than a Multiemployer Plan, which presents the risk of a material (in
the opinion of the Required Lenders) liability to the Borrower, (c) make a
complete or partial withdrawal (within the meaning of Section 4201 of ERISA)
from any Multiemployer Plan so as to result in any material (in the opinion of
the Required Lenders) liability to the Borrower or any ERISA Affiliate,
(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material (in the opinion of the
Required Lenders) increase in its liability with respect to such Plan,
(e) permit the present value of all nonforfeitable accrued benefits under any
Qualified Plan (determined using the actuarial assumptions utilized by the
Plan’s actuaries for funding the Plan pursuant to Section 412 of the Code) by
more than $25,000,000 to exceed the fair market value of Plan assets allocable
to such benefits, all determined as of the most recent valuation date for each
such Plan; or (f) suffer or permit any Subsidiary to take any such action or
permit any such condition to exist.

        7.11 Sale and Leaseback. Enter into any arrangement with any lender or
investor or to which such lender or investor is a party providing for the
leasing by the Borrower or any Restricted Subsidiary of real or personal
property which has been or is to be sold or transferred by the Borrower or any
Restricted Subsidiary to such lender or investor or to any Person to whom funds
have been or are to be advanced by such lender or investor on the security of
such property or rental obligations of the Borrower or any Restricted
Subsidiary, provided that this Section 7.11 shall not apply to any property sold
pursuant to Section 7.03.

        7.12 Restricted Payments. Declare or make, directly or indirectly, or
permit any Restricted Subsidiary to declare or make, any Restricted Payments, or
incur any obligation (contingent or otherwise) to do so, at any time when a
Default shall have occurred and be continuing or would result therefrom.

        7.13 Change in Nature of Business. Make, or permit any of its Restricted
Subsidiaries to make, any material change in the nature of the business of the
Borrower and its Restricted Subsidiaries, taken as a whole, as a resources
management business and ancillary businesses related thereto.

        7.14Issuance of Stock by Restricted Subsidiaries. Permit any Restricted
Subsidiary to (either directly, or indirectly by the issuance of rights or
options for, or securities convertible into, such Equity Interests) issue any
shares or other ownership units of any class or type of its Equity Interests
(other than directors’ qualifying shares), except (a) to the Borrower or a
Restricted Subsidiary, (b) to the extent that holders of minority interests may
be entitled to purchase Equity Interests by reason of preemptive rights, and (c)
except that the Borrower or a Restricted Subsidiary may issue Equity Interests
to any other Person provided that, if the assets of such Restricted Subsidiary
include any assets which could not be disposed except pursuant to the provisions
of Section 7.03, the conditions to the sale of such assets set forth in Section
7.03 are complied with and provided further that, if such issuance of Equity
Interests is in exchange for Equity Interests of another Person, such
transaction is otherwise permitted under Section 7.04.

        7.15 Amendments. The Borrower shall not, and shall not suffer or permit
any of its Restricted Subsidiaries to, at any time a Default or Event of Default
has occurred and is continuing, amend, modify, supplement or waive any provision
of any agreement evidencing Funded Debt of the Borrower and its Restricted
Subsidiaries on a consolidated basis in excess of $35,000,000 which amendment,
modification, supplement or waiver would reasonably be expected to materially
and adversely impair the Administrative Agent’s or the Lenders’ rights hereunder
or the ability of the Borrower to perform its obligations under any Loan
Document.

        7.16 Interest Coverage Ratio. Permit the Borrower's Interest Coverage
Ratio as of the end of any fiscal quarter of the Borrower to be less than 2.75
to 1.00.

        7.17 Maximum Leverage Ratio. Permit the Borrower's Maximum Leverage
Ratio as of the end of any fiscal quarter of the Borrower to exceed sixty-five
percent (65%).


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

        8.01 Events of Default. Any of the following shall constitute an Event
of Default:

          (a)           Non-Payment. The Borrower fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within five days after the same becomes due, any interest on
any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


          (b)           Representations and Warranties. Any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower herein, in any other Loan Document, or in any document delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or


          (c)           Specific Covenants. The Borrower fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.01, 6.02,
or 6.09 or Article VII; or


          (d)           Other Defaults. The Borrower fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (c))
contained in any Loan Document on its part to be performed or observed and such
failure continues for 20 days after the earlier of (i) the date upon which a
Responsible Officer knew or should have known of such failure or (ii) the date
upon which written notice thereof is given to the Borrower by the Administrative
Agent or any Lender; or


          (e)           Cross-Default. (i) The Borrower or any Restricted
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $25,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or (ii)
there occurs under any Swap Contract an Early Termination Date (as defined in
such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Borrower or any Restricted Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Restricted
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Borrower or such Restricted Subsidiary as a result
thereof is greater than $25,000,000 and, in the case of a Termination Event,
remains unpaid after the due date therefor; or


          (f)           Insolvency Proceedings, Etc. The Borrower, any Partner
Entity or any of the Borrower’s Restricted Subsidiaries institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or


          (g)           Inability to Pay Debts; Attachment. (i) The Borrower,
any of its Restricted Subsidiaries, or any Partner Entity ceases or fails to be
Solvent, becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or


          (h)           ERISA. (i) The Borrower or an ERISA Affiliate shall fail
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under a
Multiemployer Plan; (ii) any member of the Controlled Group shall fail to
satisfy its contribution requirements under Section 412(c)(11) of the Code,
whether or not it has sought a waiver under Section 412(d) of the Code; (iii) in
the case of an ERISA Event involving the withdrawal from a Plan of a
“substantial employer” (as defined in Section 4001(a)(2) or Section 4062(e) of
ERISA), the withdrawing employer’s proportionate share of that Plan’s Unfunded
Pension Liabilities is more than $25,000,000; (iv) in the case of an ERISA Event
involving the complete or partial withdrawal from a Multiemployer Plan, the
withdrawing employer has incurred a withdrawal liability in an aggregate amount
exceeding $25,000,000; (v) in the case of an ERISA Event not described in
clause (iii) or (iv), the Unfunded Pension Liabilities of the relevant Plan or
Plans exceed $25,000,000; (vi) a Plan that is intended to be qualified under
Section 401(a) of the Code shall lose its qualification, and the loss can
reasonably be expected to impose on the Borrower or its ERISA Affiliates
liability (for additional taxes, to Plan participants, or otherwise) in the
aggregate amount of $25,000,000 or more; (vii) the commencement or increase of
contributions to, or the adoption of or the amendment of a Plan by, the Borrower
or an ERISA Affiliate which commencement, increase or amendment shall result in
a net increase in unfunded liabilities to the Borrower and the ERISA Affiliates
in excess of $25,000,000; (viii) the Borrower or an ERISA Affiliate engages in
or otherwise becomes liable for a non-exempt prohibited transaction and the
initial tax or additional tax under Section 4975 of the Code relating thereto
might reasonably be expected to exceed $25,000,000; (ix) a violation of Section
404 or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the
Code if such violation might reasonably be expected to expose Borrower or its
ERISA Affiliates to monetary liability in excess of $25,000,000; (x) any member
of the Controlled Group is assessed a tax under Section 4980B of the Code in
excess of $25,000,000 or (xi) the occurrence of any combination of events listed
in clauses (iii) through (x) that would reasonably be expected to result in a
net increase to the Borrower and its ERISA Affiliates in aggregate Unfunded
Pension Liabilities, unfunded liabilities, or any combination thereof, in excess
of $25,000,000; or


          (i)           Judgments. There is entered against the Borrower or any
Restricted Subsidiary (i) one or more final judgments or orders for the payment
of money in an aggregate amount (as to all such judgments or orders) exceeding
$25,000,000 (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or


          (j)           Change of Control. One of the following has occurred
(i) a Change of Control of the REIT; (ii) the REIT ceases for any reason to be
the sole member of Plum Creek Timber I; (iii) the REIT ceases for any reason to
own directly 99% of the limited partnership interests in the Borrower; or (iv)
Plum Creek Timber I ceases for any reason to be the sole general partner of the
Borrower.


          (k)           Impairment of Certain Documents. Except as otherwise
expressly permitted in any Loan Document, any of the Loan Documents shall
terminate, cease to be in full force and effect, or cease in whole or in part to
be the legally valid, binding, and enforceable obligation of the Borrower, or
any Person acting for or on behalf of the Borrower contests in any manner the
validity, binding effect or enforceability or any of the Loan Documents, or the
Borrower denies that it has any or further liability or obligation under any
Loan Document, or the Borrower purports to revoke, terminate or rescind any Loan
Document.


        8.02 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

          (a)            declare the commitment of each Lender to make Loans and
any obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;


          (b)            declare the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;


          (c)            require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and


          (d)            exercise on behalf of itself, the Lenders and the L/C
Issuer all rights and remedies available to it, the Lenders and the L/C Issuer
under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

        8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

        First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

        Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

        Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and L/C Borrowings, ratably among the Lenders and
the L/C Issuer in proportion to the respective amounts described in this clause
Fourth held by them;

        Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and

        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX.
ADMINISTRATIVE AGENT

        9.01 Appointment and Authority. Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall
nothave rights as a third party beneficiary of any of such provisions.

        9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

        9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

          (a)            shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;


          (b)            shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and


          (c)            shall not, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.


        The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

        The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

        9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

        9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

        9.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders, the L/C Issuer and
the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower (which shall not
be unreasonably delayed or withheld), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

        Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

        9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

        9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers or Documentation Agents and
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

        9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

          (a)            to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the L/C Issuer and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and


          (b)            to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

        Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer in any such proceeding.


ARTICLE X.
MISCELLANEOUS

        10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

          (a)            waive any condition set forth in Section 4.01(a)
without the written consent of each Lender;


          (b)            extend or increase the Commitment of any Lender (or
reinstate any Commitment terminated pursuant to Section 8.02) without the
written consent of such Lender;


          (c)            postpone any date fixed by this Agreement or any other
Loan Document for any payment or mandatory prepaymentof principal, interest,
fees or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;


          (d)            reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (v) of the
third proviso to this Section 10.01) any fees or other amounts payable hereunder
or under any other Loan Document without the written consent of each Lender;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest or Letter of Credit Fees at the Default Rate;


          (e)            change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender; or


          (f)            change any provision of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;


and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; and (v)
the Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

        10.02 Notices; Effectiveness; Electronic Communication.

          (a)           Notices Generally. Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


          (i)            if to the Borrower, the Administrative Agent, the L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and


          (ii)            if to any other Lender, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

          (b)           Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


        Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

          (c)           The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).


          (d)           Change of Address, Etc. Each of the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.


          (e)           Reliance by Administrative Agent, L/C Issuer and
Lenders.The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.


        10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Issuer or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

        10.04 Expenses; Indemnity; Damage Waiver.

          (a)           Costs and Expenses. The Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent,
SunTrust, the Arrangers and their respective Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and SunTrust), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, SunTrust, each Arranger, each Lender or the L/C Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent,
SunTrust, any Arranger, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


          (b)           Indemnification by the Borrower. The Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), SunTrust, each
Arranger, each Lender and the L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.


          (c)           Reimbursement by Lenders. To the extent that the
Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).


          (d)           Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


          (e)           Payments. All amounts due under this Section shall be
payable not later than ten Business Days after demand therefor.


          (f)           Survival. The agreements in this Section shall survive
the resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


        10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

        10.06 Successors and Assigns.

          (a)           Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (h) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


          (b)           Assignments by Lenders. Any Lender may at any time
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


          (i)           Minimum Amounts.


          (A)            in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


          (B)            in any case not described in subsection (b)(i)(A) of
this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.


          (ii)           Proportionate Amounts. Each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not apply to the Swing
Line Lender’s rights and obligations in respect of Swing Line Loans;


          (iii)           Required Consents. No consent shall be required for
any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:


          (A)            the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;


          (B)            the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required if such assignment
is to a Person that is not a Lender, an Affiliate of such Lender or an Approved
Fund with respect to such Lender;


          (C)            the consent of the L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and


          (D)            the consent of the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment.


          (iv)           Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount, if
any, required as set forth in Schedule 10.06; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.


          (v)           No Assignment to Borrower. No such assignment shall be
made to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.


          (vi)           No Assignment to Natural Persons. No such assignment
shall be made to a natural person.


          (vii)           Compliance with Section 3.01(e). If the assignee is a
Foreign Lender, such Foreign Lender shall have complied with the provisions of
Section 3.01(e).


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

          (c)           Register. The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


          (d)           Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


        Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

          (e)           Limitations upon Participant Rights. A Participant shall
not be entitled to receive any greater payment under Section 3.01 or 3.04than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.


          (f)           Certain Pledges. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.


          (g)           Electronic Execution of Assignments. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.


          (h)           Special Purpose Funding Vehicles. Notwithstanding
anything to the contrary contained herein, any Lender (a “Granting Lender”) may
grant to a special purpose funding vehicle identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Borrower
(an “SPC”) the option to provide all or any part of any Committed Loan that such
Granting Lender would otherwise be obligated to make pursuant to this Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Committed Loan, and (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.12(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $2,500, assign all or any portion of its right
to receive payment with respect to any Committed Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Committed Loans to any rating agency, commercial paper dealer or
provider of any surety or Guarantee or credit or liquidity enhancement to such
SPC.


          (i)           Resignation as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, Bank of America may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice
to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c). Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


        10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

        For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

        Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including Federal and state securities Laws.

        10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowermay be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

        10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

        10.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

        10.11 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

        10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

        10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if a Lender gives notice pursuant to Section 3.02, or if any
any Lender is a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
providedthat:

          (a)            the Borrower shall have paid to the Administrative
Agent the assignment fee specified in Section 10.06(b);


          (b)            such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 due
such Lender (other than a Defaulting Lender)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


          (c)            in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and


          (d)            such assignment does not conflict with applicable Laws.


        A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

        10.14 Governing Law; Jurisdiction; Etc.

          (a)           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


          (b)           SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


          (c)           WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


          (d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


        10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facilities provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and the Arrangers each is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arrangers has advised
or is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor the Arrangers has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.

        10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.

        10.18 Automatic Debits of Fees. With respect to any facility fee or
other fee, or any other cost or expense (including the fees, charges and
disbursements of any counsel for the Administrative Agent or the L/C Issuer))
due and payable to the Administrative Agent or Bank of America under the Loan
Documents, the Borrower hereby irrevocably authorizes Bank of America to debit
any deposit account of the Borrower with Bank of America in an amount such that
the aggregate amount debited from all such deposit accounts does not exceed such
fee or other cost or expense. If there are insufficient funds in such deposit
accounts to cover the amount of the fee or other cost or expense then due, such
debits will be reversed (in whole or in part, in Bank of America’s sole
discretion) and such amount not debited shall be deemed to be unpaid. No such
debit under this Section 10.18 shall be deemed a setoff.

        10.19 Time of the Essence. Time is of the essence of the Loan Documents.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

  PLUM CREEK TIMBERLANDS, L.P.,   a Delaware limited partnership           By:
Plum Creek Timber I, L.L.C., its General       Partner               By: Plum
Creek Timber Company, Inc.,           its Managing Member               By:
___________________________               Name: _________________________      
        Title: __________________________

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as   Administrative Agent       By:
___________________________       Name: _________________________       Title:
__________________________

--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A., as a Lender, L/C   Issuer and Swing Line Lender      
By: ___________________________       Name: _________________________      
Title: __________________________

--------------------------------------------------------------------------------


LENDERS:

  SUNTRUST BANK       By: ___________________________       Name:
_________________________       Title: __________________________


  NORTHWEST FARM CREDIT SERVICES,   PCA       By: ___________________________  
    Name: _________________________       Title: __________________________


  COOPERATIEVE CENTRALE RAIFFEISEN-   BOERENLEENBANK B.A., “RABOBANK  
INTERNATIONAL”, NEW YORK BRANCH        By: ___________________________      
Name: _________________________       Title: __________________________


  THE BANK OF TOKYO-MITSUBISHI UFJ,   LTD., SEATTLE BRANCH       By:
___________________________       Name: _________________________       Title:
__________________________


  WELLS FARGO BANK, NATIONAL   ASSOCIATION       By: ___________________________
      Name: _________________________       Title: __________________________


  CAPE FEAR FARM CREDIT, ACA       By: ___________________________       Name:
_________________________       Title: __________________________


  THE BANK OF NEW YORK       By: ___________________________       Name:
_________________________       Title: __________________________


  U.S. AGBANK, FCB, as disclosed agent       By: ___________________________    
  Name: _________________________       Title: __________________________


  U.S. BANK, NATIONAL ASSOCIATION       By: ___________________________      
Name: _________________________       Title: __________________________


  AGSTAR FINANCIAL SERVICES, PCA       By: ___________________________      
Name: _________________________       Title: __________________________


  FARM CREDIT SERVICES OF MISSOURI       By: ___________________________      
Name: _________________________       Title: __________________________


  GREENSTONE FARM CREDIT SERVICES,   ACA/FLCA       By:
___________________________       Name: _________________________       Title:
__________________________


  1st FARM CREDIT SERVICES, PCA       By: ___________________________      
Name: _________________________       Title: __________________________


  FARM CREDIT BANK OF TEXAS       By: ___________________________       Name:
_________________________       Title: __________________________


  FARM CREDIT SERVICES OF MINNESOTA   VALLEY PCA D/B/A FCS COMMERCIAL   FINANCE
GROUP       By: ___________________________       Name:
_________________________       Title: __________________________


  AGCOUNTRY FARM CREDIT SERVICES,   PCA       By: ___________________________  
    Name: _________________________       Title: __________________________

--------------------------------------------------------------------------------

SCHEDULE 1.01


EXISTING LETTERS OF CREDIT

The Existing Letters of Credit are as follows:

Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $125,000       Beneficiaries: Lumbermens Mutual Casualty Company  
    American Motorists Insurance Company       American Manufactures Mutual
Insurance Company       American Protection Insurance Company



Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $150,000       Beneficiaries: Federal Insurance Company



Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $500,000       Beneficiaries: Discovery Property & Casualty
Insurance Company



Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $344,000       Beneficiaries: Old Republic Insurance Company



Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $4,089,480       Beneficiaries: City of Black Diamond



Account Party: Plum Creek Timberlands, L.P.       Issuer: Bank of America, N.A.
      Amount: $115,000       Beneficiaries: ACE American Insurance Company

--------------------------------------------------------------------------------

SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES

Lender

--------------------------------------------------------------------------------

Commitment

--------------------------------------------------------------------------------

Applicable Percentage

--------------------------------------------------------------------------------

Bank of America, N.A $85,000,000  11.333333333%        SunTrust Bank $85,000,000
11.333333333%       Northwest Farm Credit Srevices, PCA $115,000,000
15.333333333%       Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank
International”, New York Branch $83,000,000 11.066666666%       The Bank of
Tokyo-Mitsubishi UFJ, Ltd.,
Seattle Branch $70,000,000 9.333333333%       Wells Fargo Bank, National
Association $70,000,000 9.333333333%       Cape Fear Farm Credit, ACA
$34,000,000 4.533333333%       The Bank of New York $30,000,000 4.000000000%    
  U.S. Agbank, FCB $30,000,000 4.000000000%       U.S. Bank, National
Association $30,000,000 4.000000000%       AgStar Financial Services, PCA
$25,000,000 3.333333333%       Farm Credit Services of Missouri $25,000,000
3.333333333%       GreenStone Farm Credit Services
ACA/FLCA $22,500,000 3.000000000%       1st Farm Credit Services, PCA
$15,000,000 2.000000000%       Farm Credit Bank of Texas $15,000,000
2.000000000%       Farm Credit Services of Minnesota Valley
PCA d/b/a FCS Commercial Finance Group $10,000,000 1.333333333%       AgCountry
Farm Credit Services, PCA $5,500,000 0.733333333%       Total $750,000,000
100.000000000%

--------------------------------------------------------------------------------

SCHEDULE 5.07


ERISA MATTERS


QUALIFIED PLANS

Plum Creek Pension Plan

Plum Creek Thrift and Profit Sharing Plan

Plum Creek Welfare Plan

  –   Includes the following Component Documents:


  Plum Creek Health Care Program


  Plum Creek FlexPlan (Premium Payments, HealthFund benefits & Dependent Care
Reimbursement benefits)


  Standard Retiree Medical Expense Plan


  Plum Creek Severance Plan


  ReliaStar Contract #GL-21096 (Life Insurance)


  ReliaStar Contract #GL-21097-8 (Long Term Disability)


  Administrative Services Contract between Premera Blue Cross and Plum Creek
Timberlands, L.P.


  Life Insurance Company of North America #ABL656296 (Travel Accident)


  APS Healthcare Northwest (employee assistance)



NON-QUALIFIED BENEFIT PLANS

Plum Creek Supplemental Benefits Plan – Pension

Plum Creek Timber Company, L.P. Key Employee Supplemental Pension Plan

Plum Creek Timber Company, Inc. Deferral Plan

--------------------------------------------------------------------------------

SCHEDULE 5.13


ENVIRONMENTAL MATTERS

None

--------------------------------------------------------------------------------

SCHEDULE 5.18


SUBSIDIARIES AND OTHER EQUITY INVESTMENTS

Part (a).       Subsidiaries.

Plum Creek Timberlands, L.P.
Plum Creek Timber I, L.L.C.
Plum Creek Timber II, L.L.C.
Plum Creek Manufacturing, L.P.
Plum Creek Maine Timberlands, L.L.C.
Plum Creek Southern Timber, L.L.C.
Plum Creek South Central Timberlands, L.L.C.
Plum Creek Manufacturing Holding Company, Inc.
Plum Creek Marketing, Inc.
Plum Creek Northwest Lumber, Inc.
Plum Creek Northwest Plywood, Inc.
Plum Creek MDF, Inc.
Plum Creek Southern Lumber, Inc.
PC Timberland Investment Company Plum
Creek Investment Company
Plum Creek Land Company
Plum Creek Maine Marketing, Inc.
Highland Resources Inc.
Cypress Creek Ranch, L.L.C.
B & C Water Resources, Inc.
B & C Water Resources, L.L.C.
D&E Water Resources, Inc.
D&E Water Resources, L.L.C.
Plum Creek Timber Operations I, L.L.C.
Plum Creek Timber Operations II, Inc.
Greenway, L.L.C.
Greenway Properties, L.L.C.
Plum Creek Real Estate Company

--------------------------------------------------------------------------------

SCHEDULE 5.18 (continued)

Part (b).       Other Equity Investments.

  The Borrower owns 566 shares of common stock and 2,130 shares of preferred
stock in IFA Nurseries, Inc. (“IFA”), a co-operative of forest nurseries. The
Borrower received these shares of capital stock in IFA upon conversion of
outstanding loans made by the Borrower to IFA to provide financial support. At
the time of conversion, the aggregate outstanding principal amount of the loans
was $129,938.


  Plum Creek Real Estate Company, a wholly owned subsidiary of the Borrower,
owns 3,250,000 shares of Series A Preferred Stock in Second Space, Inc., a
Delaware corporation, which it purchased for $3,250,000.


--------------------------------------------------------------------------------

SCHEDULE 7.01


EXISTING LIENS

None

--------------------------------------------------------------------------------

SCHEDULE 7.05


EXISTING SUBSIDIARY INDEBTEDNESS

None

--------------------------------------------------------------------------------

SCHEDULE 10.02


ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:

Plum Creek Timberlands, L.P.
999 Third Avenue, Suite 4300
Seattle, WA 98104
Attention: Laura Smith, Treasurer
Telephone: (206) 467-3636
Facsimile: (206) 467-3795
Electronic Mail: laura.smith@plumcreek.com
Website Address: www.plumcreek.com


ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Bank of America, N.A.
Building B, 2001 Clayton Road
CA4-702-02-25
Concord, CA 94520
Attention: Craig Avis, Credit Services
Telephone: (925) 675-8144
Facsimile: (888) 969-2297
Electronic Mail: craig.avis@bankofamerica.com
Account No.: #3750836479
Ref: Plum Creek
ABA# 026009593

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
1455 Market Street, 5th Floor
CA5-701-15-19
San Francisco, CA 94103
Attention: Joan Mok
Telephone: (415) 436-3496
Facsimile: (415) 503-5085
Electronic Mail: joan.mok@bankofamerica.com


L/C ISSUER:

Bank of America, N.A
. Trade Operations-Los Angeles #22621
1000 W Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514 Attention: Sandra Leon, Vice President
Telephone: (213) 580-8369
Facsimile: (213) 580-8440
Electronic Mail: Sandra.Leon@bankofamerica.com


SWING LINE LENDER:

Bank of America, N.A.
Building B, 2001 Clayton Road
CA4-702-02-25
Concord, CA 94520
Attention: Craig Avis, Credit Services
Telephone:
(925) 675-8144
Facsimile: (888) 969-2297
Electronic Mail: craig.avis@bankofamerica.com
Account No.: #3750836479
Ref: Plum Creek
ABA# 026009593

--------------------------------------------------------------------------------

SCHEDULE 10.06


PROCESSING AND RECORDATION FEES

        The Administrative Agent will charge a processing and recordation fee
(an “Assignment Fee”) in the amount of $2,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $2,500 plus the amount set forth below:

Transaction Assignment Fee     First four concurrent assignments or
suballocations -0-  to members of an Assignee Group (or from members of an
Assignee Group, as applicable)     Each additional concurrent assignment or
$500  suballocation to a member of such Assignee Group (or from a member of such
Assignee Group, as applicable)

--------------------------------------------------------------------------------

EXHIBIT A


FORM OF COMMITTED LOAN NOTICE/REPAYMENT NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of June 29,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Plum Creek Timberlands, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

[Select all that apply]

[    ]    The undersigned hereby requests a Borrowing of Committed Loans

1.  

On _______________   (a Business Day).


2.  

In the amount of $ ___________________ .


3.  

Comprised of __________________________. [Type of Committed Loan requested]


4.  

For Eurodollar Rate Loans: with an Interest Period of [one week] [two weeks] [__
months].


[    ]    The undersigned hereby requests a conversion or continuation of Loans:

    1.        On _________ (a Business Day).

    2.        In the amount of $ ______________________.

    3.        With an Interest Period of [one week] [two weeks] [__ months].

[    ]    The undersigned hereby notifies the Administrative Agent of repayment
of Loans:

    1.        On _________________________ (a Business Day).

    2.        In the amount of $ ____________________________ .

    3.        To be applied as follows:

[Signature Page Following]

--------------------------------------------------------------------------------

        The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

  PLUM CREEK TIMBERLANDS, L.P.,   a Delaware limited partnership           By:
Plum Creek Timber I, L.L.C., its General       Partner               By: Plum
Creek Timber Company, Inc.,           its Managing Member               By:
___________________________               Name: _________________________      
        Title: __________________________

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF SWING LINE LOAN NOTICE

Date: ___________, _____

To: Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of June 29,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Plum Creek Timberlands, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

        The undersigned hereby requests a Swing Line Loan:

    1.        On ___________________________ (a Business Day).

    2.        In the amount of $_________________________.

    3.        With an Interest Period of ______________.

        The Swing Line Borrowing requested herein complies with the requirements
of the provisos to the first sentence of Section 2.04(a) of the Agreement.

  PLUM CREEK TIMBERLANDS, L.P.,   a Delaware limited partnership           By:
Plum Creek Timber I, L.L.C., its General       Partner               By: Plum
Creek Timber Company, Inc.,           its Managing Member               By:
___________________________               Name: _________________________      
        Title: __________________________

--------------------------------------------------------------------------------

EXHIBIT C


FORM OF NOTE

--------------------------------------------------------------------------------

        FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to
pay to _____________________ or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of June 29, 2006 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

        The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement.
Except as otherwise provided in Section 2.04(f) of the Agreement with respect to
Swing Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

        This Note is one of the Notes referred to in the Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.

        The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

        THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

  PLUM CREEK TIMBERLANDS, L.P.,   a Delaware limited partnership           By:
Plum Creek Timber I, L.L.C., its General       Partner               By: Plum
Creek Timber Company, Inc.,           its Managing Member               By:
___________________________               Name: _________________________      
        Title: __________________________

--------------------------------------------------------------------------------


LOANS AND PAYMENTS WITH RESPECT THERETO

Date

--------------------------------------------------------------------------------

Type of
Loan Made

--------------------------------------------------------------------------------

Amount of
Loan Made

--------------------------------------------------------------------------------

End of
Interest
Period

--------------------------------------------------------------------------------

Amount of
Principal or
Interest
Paid This
Date

--------------------------------------------------------------------------------

Outstanding
Principal
Balance
This Date

--------------------------------------------------------------------------------

Notation
Made By

--------------------------------------------------------------------------------

___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________ ___________ ___________ ___________ ___________ ___________
___________


--------------------------------------------------------------------------------

EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:_____________,

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

        Reference is made to that certain Credit Agreement, dated as of June 29,
2006 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Plum Creek Timberlands, L.P., a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

        The undersigned Responsible Officer hereby certifies as of the date
hereof that he/she is the of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

    1.               The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an a Registered Public Accounting Firm required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]

    1.               The Borrower has delivered the unaudited financial
statements required by Section 6.01(b) of the Agreement for the fiscal quarter
of the Borrower ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.


    2.               The undersigned has reviewed and is familiar with the terms
of the Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the accounting period covered by the attached
financial statements.


    3.               A review of the activities of the Borrower during such
fiscal period has been made under the supervision of the undersigned with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and


[select one:]

        [to        the best knowledge of the undersigned during such fiscal
period, the Borrower performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

    —       or       —


        [to        the best knowledge of the undersigned during such fiscal
period, the following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]

    4.               The representations and warranties of the Borrower
contained in Article V of the Agreement, and any representations and warranties
of the Borrower that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.12 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.


    5.               The financial covenant analyses and information set forth
on Schedules 1 and 2 attached hereto are true and accurate on and as of the date
of this Certificate.


        IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_____________, _____________________.

  PLUM CREEK TIMBERLANDS, L.P.,   a Delaware limited partnership           By:
Plum Creek Timber I, L.L.C., its General       Partner               By: Plum
Creek Timber Company, Inc.,           its Managing Member               By:
___________________________               Name: _________________________      
        Title: __________________________

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________("Statement Date")


SCHEDULE 1
TO THE COMPLIANCE CERTIFICATE
($ IN 000'S)

I. Section 7.16 –Interest Coverage Ratio.

A. EBITDA:               1.   Net income (or net loss) (excluding extraordinary
gains and extraordinary losses) for four consecutive fiscal quarters ending on
above date (“Subject Period”):   $_______________               2.   Amounts
treated as expenses for depreciation, depletion and interest and amortization of
intangibles to the extent included in the determination of net income (or loss)
during Subject Period:   $_______________               3.   Basis of
Timberlands sold for Subject Period:   $_______________               4.  
Accrued taxes on or measured by income to the extent included in the
determination of net income (or loss) during Subject Period:   $_______________
              5.   Additions to EBITDA for Subject Period resulting from
acquisitions of Property   $_______________               5.   EBITDA (Line
I.A.1 + 2 + 3 + 4 + 5):   $_______________               B.   Interest expense:
                  1.   Interest expense (including capitalized interest) for
Subject Period:   $_______________               2.   Additions to interest
expense for Subject Period based upon Indebtedness incurred to acquire Property:
  $_______________               3.   Aggregate interest expense for Subject
Period (Line I.B1 + 2):   $_______________               C.   Consolidated
Interest Coverage Ratio (Line I.A.5 ÷ Line I.B.3):   ___________:1.00          
        Minimum required:   2.75:1.00

II. Section 7.17 – Maximum Leverage Ratio.

A. Total Funded Debt at Statement Date: $_______________               B.  
Capitalization at Statement Date:   $_______________               1.   Net
worth at statement date:   $_______________               2.   Funded Debt at
statement date:   $_______________               3.   Capitalization (Line
II.B.1 + 2):   $_______________               C.   Maximum Leverage Ratio (Line
II.A ÷ Line II.B.3 (expressed as a percentage)):   ________%                  
Maximum permitted:   65%

III. Section 7.03(b) – Timberland Dispositions (only to be completed for
year-end)

A. Total acreage of Borrower’s Timberlands on December 31, 2005: [____________]
              B.   Total acreage of Timberlands (excluding exchanged
Timberlands) Disposed of by the Borrower and its Restricted Subsidiaries since
July 1, 2006:   _______________               C.   Percentage (Line III.B ÷ Line
III.A (expressed as a percentage)):   _______%             D. If Line III.C is
greater than 25%, explain:

The following to be calculated commencing with the year ending December 31,
2007:

E. Total acreage of Timberlands (excluding exchanged Timberlands) Disposed of by
the Borrower and its Restricted Subsidiaries during previous two-calendar year
period: __________________               F.   Percentage (Line III.E ÷ Line
III.A (expressed as a percentage)):   _____%               G.   If Line III.F is
greater than 20%, explain:                

--------------------------------------------------------------------------------

For the Quarter/Year ended ___________________("Statement Date")

SCHEDULE 2
to the Compliance Certificate
($ in 000‘s)

EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

EBITDA

--------------------------------------------------------------------------------

Quarter
Ended

--------------------------------------------------------------------------------

Quarter
Ended

--------------------------------------------------------------------------------

Quarter
Ended

--------------------------------------------------------------------------------

Quarter
Ended

--------------------------------------------------------------------------------

Twelve
Months
Ended

--------------------------------------------------------------------------------

            Net income (or net loss)
(excluding extraordinary gains
and extraordinary losses)             + Amounts treated as expenses
for depreciation, depletion and
interest and amortization of
intangibles to the extent
included in the determination of
net income (or loss)             + Basis of Timberlands sold             +
Accrued taxes on or measured by
income to the extent included in
the determination of net income (or loss)             + Additions to EBITDA for
Subject Period
resulting from acquisitions of Property             = EBITDA

--------------------------------------------------------------------------------

EXHIBIT E


ASSIGNMENT AND ASSUMPTION

        This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

        For an agreed consideration, [the][each] Assignor hereby irrevocably
sells and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

    1.               Assignor[s]:
_______________________________________________


    2.               Assignee[s]: ______________________________
_________________


                      [for each Assignee, indicate [Affiliate] [Approved Fund]
of [identify Lender]]


    3.               Borrower: Plum Creek Timberlands, L.P., a Delaware limited
partnership


    4.                Administrative Agent: Bank of America, N.A., as the
administrative agent under the Credit Agreement


    5.                Credit Agreement: Credit Agreement, dated as of June 29,
2006, among Plum Creek Timberlands, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender


    6.                Assigned  Interest[s]:6


Assignor[s]7

--------------------------------------------------------------------------------

Assignee[s]8

--------------------------------------------------------------------------------

Facility
Assigned9

--------------------------------------------------------------------------------

Aggregate
Amount of
Commitment/Loans
for all Lenders10

--------------------------------------------------------------------------------

Amount of
Commitment
/Loans
Assigned

--------------------------------------------------------------------------------

Percentage
Assigned of
Commitment/
Loans11

--------------------------------------------------------------------------------

CUSIP
Number

--------------------------------------------------------------------------------

____________ $_________ $_________ ____________% ____________ $_________
$_________ ____________% ____________ $_________ $_________ ____________%


    [7.               Trade Date: __________________]12


        Effective Date: __________________, 20__ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

        The terms set forth in this Assignment and Assumption are hereby agreed
to:

  ASSIGNOR   [NAME OF ASSIGNOR]       By: ___________________________         
Title:       ASSIGNEE   [NAME OF ASSIGNEE]       By: ___________________________
         Title:

[Consented to and] 13 Accepted:


BANK OF AMERICA, N.A., as       Administrative Agent        By:
___________________________           Title:        [Consented to:       
[_________________________]        By: ___________________________          
Title:]14            

_________________

        1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

        2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

        3 Select as appropriate.

        4 Include bracketed language if there are either multiple Assignors or
multiple Assignees.

        5 Include all applicable subfacilities.

        6 The reference to "Loans" in the table should be used only if the
Credit Agreement provides for Term Loans.

        7 List each Assignor, as appropriate.

        8 List each Assignee, as appropriate.

        9 Fill in the appropriate terminology for the types of facilities under
the Credit Agreement that are being assigned under this Assignment (e.g.
"Revolving Credit Commitment", "Term Loan Commitment", etc.).

        10 Amounts in this column and in the column immediately to the right to
be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

        11 Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

        12 To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

        13 To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

        14 To be added only if the consent of the Borrower and/or other parties
(e.g. Swing Line Lender, L/C Issuer) is required by the terms of the Credit
Agreement.

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

Plum Creek Timberlands, L.P. Credit Agreement, dated as of [______], 2006

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

    1.        Representations and Warranties.

    1.1.        Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

    1.2.        Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v), (vi) and (vii) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

    2.        Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the] [the relevant] Assignee for amounts which have accrued from
and after the Effective Date.

    3.        General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

--------------------------------------------------------------------------------

EXHIBIT F


OPINION MATTERS

        The matters contained in the following Sections of the Credit Agreement
should be covered by the legal opinion:

    •        Section 5.01(a)(i)


    •        Section 5.01(a)(ii)


    •        Section 5.01(b)


    •        Section 5.02


    •        Section 5.03


    •        Section 5.05


    •        Section 5.09(b)


    •        Section 5.19
